In the United States Court of Federal Claims
                                                  No. 15-1189
                                           (Filed: 17 February 2022)

***************************************
MARINE INDUSTRIAL CONSTRUCTION, *
LLC,                                  *
                                      *
                  Plaintiff,          *                         Summary Judgment; Termination for
                                      *                         Default; Termination for Convenience;
v.                                    *                         Conversion; Excusable Delay; Differing Site
                                      *                         Condition; Superior Knowledge; Dredging;
THE UNITED STATES,                    *                         Reprocurement Costs; Liquidated Damages;
                                      *                         Compensable Delay; Notice; Waiver
                  Defendant.          *
                                      *
***************************************

     Joseph A. Yazbeck, Jr., with whom was David H. Bowser, Jordan Ramis PC, all of Lake
Oswego, Oregon, for plaintiff.

       Jimmy S. McBirney, Trial Attorney, with whom were Douglas K. Mickle, Assistant
Director, Robert E. Kirschman, Jr., Director, Joseph H. Hunt, Assistant Attorney General,
Commercial Litigation Branch, Civil Division, U.S. Department of Justice, all of Washington,
D.C., and Anna D. Ross, Assistant District Counsel, U.S. Army Corps of Engineers, of Seattle,
Washington, for defendant.

                                           OPINION AND ORDER

HOLTE, Judge.

                                                 A Perfect Storm

           The skies unrest when the government tests performance-based solicitations,
             A wary dredger would fare far better if it worked with fewer hesitations,
           Fighting the elements, with debris and sediments, onward the task did drag,
        Before they knew it, the fish window, they blew it, so up they raised the white flag,
            Motions were filed, allegations compiled, but material facts are disputed,
           To trial we go so the parties may show if this perfect storm has concluded. 1

       Marine Industrial Construction, LLC (“MIC” or “plaintiff”), accuses the government of
breach of implied warranty and wrongful termination for default of a waterway dredging contract

1
 As the parties inserted gest into earlier briefing, this Court’s “A Perfect Storm” poem is a tribute to The Honorable
Loren A. Smith and his full-order maritime poem published in Neal & Co. v. United States, 41 Fed. Cl. 584 (1998).
See also Pl.’s Reply in Supp. of Mot. for Site View at 1, 2, 4, ECF No. 112 (quoting Hamlet).
awarded for $1,290,250. The government counterclaims for costs related to the termination of
the contract totaling $1,031,751.50, plus interest. The Court bifurcated the motions contained
within the cross-motions for summary judgment to first address four issues relating to the
timeliness of evidentiary objections, exhibit authentication, designating a witness as an expert,
and the admissibility of certain statements. The Court decided those four issues on 29 December
2020, conducted a site visit on 4 October 2021, and held oral argument on the remaining issues
on 5 October 2021. This Order decides all remaining issues contained within the cross-motions
for summary judgment. For the following reasons, the Court grants in part and denies in part
plaintiff’s motion for summary judgment and grants in part and denies in part the government’s
cross-motion for summary judgment.

I.      Factual History 2

        A.       A Perfect Storm Brews

         On 25 July 2014, the U.S. Army Corp of Engineers (“USACE” or “the government”)
issued Solicitation W912DW-14-B-0008 (“the solicitation”), for hydraulic dredging at the
Quillayute River Waterway in La Push, Washington (“the waterway”). Def.-Counterclaimant’s
Opp’n to Pl.’s Mot. for Summ. J. and Cross-Mot. for Summ. J. (“Def.’s Cross-MSJ”) at 3, ECF
No. 83 (citing App. to Def.’s Cross-MSJ (“Def.’s Cross-MSJ App.”) at 131–280 (Contract, FY14
Maintenance Dredging Quillayute River Waterway, La Push, Washington, Contract Number
W192DW-14-C-0024)). The solicitation warned against dangerous weather conditions and some
debris in the dredging area. Id. at 3–5 (citing Def.’s Cross-MSJ App. at 165, 193, 263, 273, 282
(the solicitation)). The solicitation urged bidders to perform a site visit to inspect “the character,
quality, and quantity of surface and subsurface materials or obstacles to be encountered insofar
as this information is reasonably ascertainable from an inspection of the site.” Id. at 5 (citing
Def.’s Cross-MSJ App. at 165 (the solicitation)). The solicitation informed prospective bidders
the government had no knowledge of “artificial obstructions” that would require “additional
equipment for economical removal.” Decl. of David H. Bowser in Supp. of Pl.’s Mots. for
Summ. J. (“Bowser Decl.”) Ex. K at 1, ECF No. 80-10 (2014 solicitation).

         The government procures dredging services of the waterway typically every two to three
years. Cross-MSJ Oral Arg. Tr. (“Tr.”) at 20:24–21:8, ECF No. 121. In 2014, however, the
solicitation for these services was markedly different from past years. See Ex. K (comparison of
solicitations from 2014, 2011, 2009, 2007, 2003, and 2002). The government moved “from a
design-based specification to a more performance-based specification.” Tr. at 197:19–198:25
(government counsel explaining the changes in 2014). The government “streamlined” the
solicitation by removing certain disclaimers and requirements to bid on the contract. Id.; Def.’s
Cross-MSJ at 42. In particular, the government removed warnings of sunken boats, fishnets,
steel trolling wire, and machinery—all likely to cause frequent downtime. Compare Ex. K at 1–
2 (2014 solicitation), with id. at 9–10 (2011 solicitation), and id. at 13 (2009 solicitation). The
government also removed precipitation information for the area and warnings about the resultant

2
  All facts in this section are undisputed, unless stated otherwise. See Rules of the Court of Federal Claims
(“RCFC”) 56(a) (requiring a movant for summary judgment to show “there is no genuine dispute as to any material
fact”). The Court draws all inferences “in the light most favorable to the party opposing the motion.” Matsushita
Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587–88 (1986).



                                                      -2-
“fast currents” carrying “[l]arge logs and trees” likely to arise “with little warning” and cause
damage to equipment. Id. Additionally, the government added a boat basin to the scope of the
solicitation—a portion of the waterway that had not been dredged in full since 1982. Bowser
Decl. Ex. J at 73, ECF No. 80-9 (the resolicitation stating, “[p]ortions of the marina boat basin
have not been dredged since 1982.”).

        Plaintiff submitted the lowest bid on 25 August 2014. Def.’s Cross-MSJ at 7. Plaintiff
has over 60 years of experience dredging ports, rivers, and waterways, averaging 200,000 cubic
yards dredged annually. Decl. of Joseph Bernert in Supp. of Pl.’s Mots. for Summ. J. (“Bernert
Decl.”) Ex. H at 63–64, ECF No. 81-1 (plaintiff’s interrogatory response). On numerous
government dredging contracts, plaintiff received an “excellent” contract performance rating. Id.
at 64. Plaintiff owns all its dredging equipment, including pumps, augers, and clamshells. Tr. at
12:10–13:2 (plaintiff’s counsel explaining MIC does not have to rent equipment). Despite
plaintiff’s experience as a veteran dredging contractor, plaintiff did not perform a site visit to
inspect surface and subsurface materials prior to submitting its bid, although this was its “usual
practice.” Def.’s Cross-MSJ at 5 (citing Def.’s Cross-MSJ App. at 405 (deposition of MIC
employee Michael Eakin at 29:9–11 (excerpts) (stating “nobody from MIC did a site visit prior”
to plaintiff submitting its bid)), 356–57 (deposition of MIC co-owner Joseph Bernert at 22:22–
23:9 (excerpts) (confirming plaintiff’s “usual practice” is to “walk a job”))); Tr. at 10:15–19
(plaintiff’s counsel explaining plaintiff possessed “internal knowledge” of the site from a job
years prior). Plaintiff also did not review bidder inquiries in the solicitation, although it usually
did so. Def.’s Cross-MSJ at 6 (citing Def.’s Cross-MSJ App. at 314–16 (deposition of MIC
employee Michael Harrison at 121:19–123:12 (excerpts) (testifying reviewing the bidder
inquiries “most likely” would have “impacted [his] decision to either make the bid or how much
[he] bid”)), 359 (deposition of MIC co-owner Joseph Bernert at 25:2–13 (excerpts) (testifying
plaintiff would “usually look at bidder inquiries that come in during the solicitation”))).

        Plaintiff’s low bid won the solicitation; the government sent plaintiff a letter requesting it
confirm its bid in writing. Id. at 7–8 (citing Def.’s Cross-MSJ App. at 1–130 (contract), 449
(USACE letter to MIC seeking verification of bid (advising plaintiff its bid was “31% below the
Independent Government Estimate (IGE) and significantly lower than all other bids,” asking it to
“verify its bid in writing,” to check for errors, and describing debris)). Plaintiff moved ahead
without adjusting its submission. Id. at 9 (citing Def.’s Cross-MSJ App. at 295 (deposition of
MIC employee Michael Harrison at 66:6–17 (excerpts)), 397 (deposition of MIC President
David Bernert at 36:11–37:3 (excerpts)), 410 (deposition of MIC employee Michael Eakin at
40:9–14 (excerpts))). The government awarded plaintiff the contract on 12 September 2014. Id.
(citing Def.’s Cross-MSJ App. at 413 (deposition of MIC employee Michael Eakin (excerpts))).

       B.      The Perfect Storm Strikes

        The USACE held a preconstruction conference with plaintiff on 24 September 2014, at
which the USACE issued a notice to proceed. Id. at 10; Tr. at 116:3–7 (government counsel
indicating work conditions in the fall are better than winter). The notice to proceed triggered a
fourteen-day deadline for plaintiff to provide certain required pre-dredging submittals to the
USACE and a 150-day deadline to complete the project. Def.’s Cross-MSJ at 10 (citing Def.’s
Cross-MSJ App. at 39, 75–77 (contract)). Plaintiff did not provide its final submittal until 10



                                                 -3-
November 2014, more than one month after the 8 October 2014 deadline. Id. at 12–13 (citing
Def.’s Cross-MSJ App. at 423–24 (deposition of MIC employee Michael Eakin at 72:20–73:21
(excerpts)), 525 (FY2014 Dredging Project Submittal Register), 464 (USACE email to plaintiff
on 14 October 2014, “we really need to see the remaining submittals soon”), 466 (USACE email
to plaintiff on 17 October 2014, “We have not received your submittals (14 days from NTP has
long past) . . . . We have not heard from you regarding these submittals . . . . The weather and
marine conditions will continue to get worse as time slips by . . . .”)). The USACE approved
plaintiff to begin dredging the same day, 10 November 2014, Def.’s Cross-MSJ App. at 525;
then on 18 November 2014, plaintiff began dredging the water way. Tr. at 63:18–25 (plaintiff’s
counsel explaining MIC began dredging the outer channel before encountering weather
conditions that made dredging the outer channel not ideal).

        Following this delayed start, plaintiff immediately experienced further delays to its
dredging. On 19 November 2014, plaintiff encountered its first storm event causing six days of
delay to its operation. Pl.’s Suppl. Brief in Supp. of its Mots. for Summ. J. (“Pl.’s Suppl. Br.”) at
2, ECF No. 104 (citing Bernert Decl. Ex. M, ECF No. 81-3 (weather logs and reports of the first
storm event)). Plaintiff faced six more storm events over the remainder of the contract period.
Id. Plaintiff encountered additional delays related to problems with its equipment, including a
faulty crane and dredging pumps. Def.’s Cross-MSJ at 13–15 (citing Def.’s Cross-MSJ App. at
485–86 (MIC internal email regarding La Push project failures), 501 (MIC internal email
regarding equipment issues)). More delays ensued when floating logs damaged plaintiff’s
discharge pipes. Id. at 15–16 (first citing Pl.’s Mots. for Summ. J. (“Pl.’s MSJ”) at 17–20, ECF
No. 79; and then citing Def.’s Cross-MSJ App. at 311–13 (deposition of MIC employee Michael
Harrison at 114:20–116:15–21 (excerpts)), 419 (deposition of MIC employee Michael Eakin at
66:19–25 (excerpts))). Plaintiff also created delays of its own by taking extended breaks from
dredging the waterway throughout the contract period. Id. at 18 (citing Def.’s Cross-MSJ App.
at 425–26 (deposition of MIC employee Michael Eakin at 76:12–77:12 (“those breaks [were]
longer than would normally be expected under these circumstances”))).

        On 30 December 2014, without finishing the inner and outer channels of the waterway,
plaintiff began dredging the boat basin. Second Suppl. Decl. of David H. Bowser in Supp. of
Pl.’s Reply & Resp. (“Second Bowser Decl.”) Ex. W at 12, 63 (the Quileute Tribe expressing the
importance of dredging the boat basin during this contract), ECF No. 88-2; Tr. at 66:23–67:9
(plaintiff’s counsel explaining MIC stopped dredging to start on the boat basin as soon as
possible). The dredging delays worsened. On a near daily basis for the following two months of
dredging, plaintiff encountered debris in the boat basin that clogged and disabled plaintiff’s
dredging equipment. See Bernert Decl. Ex. L, ECF No. 81-2 (daily construction reports from
November 2014 to February 2015). Plaintiff also encountered clay in the basin it was ill-
equipped to dredge. Tr. at 103:21–105:11 (explaining the difficulty of dredging clay without a
cutterhead, “it’s like using a straw in . . . ice cream”). Examples of the debris plaintiff attempted
to suction up include tires, rubber, wire, plastic, hose, metal, boat parts, nets, and cable. See
Ex. L (daily construction reports from November 2014 to February 2015). The various debris
would “plug[] up the Toyo pumps” or get “wrapped up in the auger of the Mud Cat.” Tr. at
19:8–15. “[A]t a minimum, [plaintiff] would [then] have to raise up the equipment to take [the
debris] out” of its equipment. Tr. at 19:21–22. Occasionally, the debris would make it through
the equipment, only to create a clog in plaintiff’s discharge pipe, forcing plaintiff to cease



                                                -4-
dredging “to raise up a section of the sunken pipe and try to get it out.” Tr. at 20:1–11. Each
stoppage would often cost plaintiff hours. See Ex. L (daily construction reports from November
2014 to February 2015). Plaintiff attempted to remedy the problem by using a mechanical
clamshell to remove the debris, but the USACE denied the request “due to the environmental
constraints.” Tr. at 18:3–13. Plaintiff was unfortunately without access to a cutterhead dredge,
which may have been the solution to its problem. Tr. at 13:7, 92:16–19, 103:21–104:5 (quoting
USACE project manager John Pell, “[without a cutterhead, i]t doesn’t pump as efficiently”).

        On 13 January 2015, the government issued a cure notice. Def.’s Cross-MSJ at 19 (citing
Def.’s Cross-MSJ App. at 508 (USACE cure notice letter to MIC)). Plaintiff initially responded
on 21 January 2015 with a list of actions it was taking to improve production; the next day,
plaintiff sent another letter alleging differing site conditions. Id. (citing Def.’s Cross-MSJ App.
at 509–10 (MIC letter to USACE responding to cure notice), 511–17 (MIC letter to USACE
labeled Serial Letter 0001)). This allegation was related to unexpected debris in the boat basin
but said nothing about weather or clay content. Id. (citing Def.’s Cross-MSJ App. at 511–17
(MIC letter to USACE labeled Serial Letter 0001)). Plaintiff continued to perform behind
schedule, and the government issued a show cause letter on 29 January 2015. Id. at 20 (citing
Def.’s Cross-MSJ App. at 518–19 (USACE letter to MIC inviting MIC to show cause why
USACE should not terminate the contract for default)). The government ultimately terminated
the contract for default on 27 February 2015. Id. (citing Def.’s Cross-MSJ App. 520–21
(USACE letter terminating the contract for default)). This termination was 156 days into the
project, six days past the deadline; plaintiff had dredged 13,011 cubic yards of the required
79,000. Id. (citing Second Am. Compl., ECF No. 20, Ex. 2 at 8).

       C.      The Aftermath of The Storm

        On 1 March 2015, “the fish window open[ed].” Tr. at 111:8–23. The “fish window” is
the annual period between 1 March and 1 September when no dredging can occur due to
“environmental concerns” related to local species of fish. Id. Due to the “fish window,” the
waterway dredging remained unfinished for six months while the government issued a new
solicitation for the contract. See Ex. J (2015 resolicitation).

         The solicitation for 2015, Solicitation W912DW-15-B-0014 (“the resolicitation”), had
critical differences compared to the 2014 solicitation plaintiff bid on. Compare Def.’s Cross-
MSJ App. at 131–280 (2014 solicitation), with Ex. J (2015 resolicitation). For example, the
resolicitation made prior dredging records and bathymetric soundings available for review. Ex. J
at 10 (2015 resolicitation). In the resolicitation, the government included the pre-2014 warnings
about precipitation for the area and the resultant “fast currents” carrying “[l]arge logs and trees”
likely to arise “with little warning” and cause damage to equipment. Id. at 11. The government
warned in the resolicitation of debris in the boat basin, such as sunken vessels, and stated
“[p]ortions of the marina boat basin have not been dredged since 1982.” Id. at 73. The
resolicitation added a minimum discharge pipe size of twelve inches and required the use of a
cutterhead suction dredge. Id. at 78. The resolicitation further warned of the presence of wire,
metal debris, rope, fishing nets, and tires, as well as a change in disposal site. Id. at 78, 82. The
resolicitation, on its face, stated clay is present in the waterway and removed the requirement
that the contractor remove any sunken vessels. Id. at 78–79. Dredging could begin more quickly



                                                -5-
following the fish window under the structure of the resolicitation. Def.’s Cross-MSJ App. at
131–280 (2014 solicitation); Tr. at 61:10–13 (government counsel explaining the process
allowed for the work to begin as soon as the environment window opened in early September).
The 2014 solicitation contained none of the notices found in the resolicitation. Tr. at 96:22–97:1
(regarding the 2014 solicitation, “THE COURT: . . . [T]his procurement was changed with less
warnings or concerns in order to increase bidding, correct? [GOVERNMENT]: That was the
goal.”).

        On 27 August 2015, the government awarded the resolicitation to the reprocurement
contractor who had “predominantly dredged” the waterway “for many years” before plaintiff’s
2014 contract. Def.’s Cross-MSJ App. at 524 (2015 contract milestones); Tr. at 93:21–23. The
reprocurement contractor began dredging with a cutterhead on 25 September 2015. Def.’s
Cross-MSJ App. at 524 (2015 contract milestones); Tr. at 94:1 (plaintiff’s counsel explaining the
reprocurement contractor used its own cutterhead dredge). On 5 November 2015, the
reprocurement contractor finished the job; it did so for “nearly $7,000 less than the contract
awarded to [plaintiff].” Def.-Counterclaimant’s Reply in Supp. of Cross-Mot. for Summ. J.
(“Def.’s Reply”) at 23, ECF No. 90; Tr. at 90:7–18 (government counsel stating, “I’m sure
[plaintiff’s dredging] made it a little bit easier [for the reprocurement contractor].”).

       While the government reprocured the dredging contract, on 1 July 2015, plaintiff
requested a Contracting Officer’s Decision on four claims to costs and delay days for: (1) the
period between contract award and notice to proceed issuance; (2) severe weather and log traffic;
(3) miscellaneous debris; and (4) clay content. Ex. T at 1, ECF No. 85-2 (Contracting Officer’s
Decision). On 15 April 2016, the contracting officer issued his final decision, finding plaintiff
was not entitled to any of its claimed relief. Id. at 18.

II.    Procedural History

         On 13 October 2015, plaintiff sued the government for breach of contract, arguing the
government wrongfully terminated the contract because plaintiff’s delay was excusable. See
Compl. at 1–3, ECF No. 1. Plaintiff requested the Court “[c]onvert[] the [government’s]
termination for default to a termination for convenience” and “award[] [plaintiff] fees pursuant to
the Equal Access to Justice Act.” Id. at 3. Plaintiff filed a first amended complaint on 1 July
2016 and sought “$638,260.81 in additional costs caused by USACE’s breach of warranty, the
differing site conditions encountered, and USACE’s failure to disclose its superior knowledge,”
plus interest and fees, along with additional time to perform the contract. See First Am. Compl.
at 7, ECF No. 10. On 16 January 2017, plaintiff filed a second amended complaint. See Second
Am. Compl. This complaint asserts three counts: (1) breach of contract for denial of a valid
claim, requesting the Court find plaintiff encountered 117.5 days of excusable delay and award
plaintiff $638,260.81 and “an additional 80.5 days to complete the work”; (2) breach of contract
for improper termination of default, requesting the Court convert the government’s termination
for default “to a termination for convenience”; and (3) breach of contract for improper demand
of payment, requesting the Court find the government’s demand for $1,031,751.50 wrongful and
set it aside. Id. at 7–9. On 6 July 2018, the government filed a first amended answer to
plaintiff’s second amended complaint and asserted a counterclaim for $1,031,751.50 plus interest
for “excess reprocurement costs, administrative costs and liquidated damages demanded by the



                                               -6-
contracting officer’s final decision . . . .” First Am. Answer to Second Am. Compl. and
Countercl. at 9, ECF No. 31. On 13 August 2018, plaintiff answered the government’s
counterclaim. See Pl.’s Answer to Def.’s Countercl., ECF No. 40.

        Plaintiff moved for summary judgment on 4 May 2020 on the three counts in its second
amended complaint. See Pl.’s MSJ. Also, on 4 May 2020, plaintiff supplemented its motion for
summary judgment with two declarations and various attached exhibits. See Bowser Decl., ECF
No. 80; Bernert Decl., ECF No. 81. On 3 June 2020, the government filed an objection to
inadmissible evidence regarding statements in the two declarations plaintiff offered in support of
its motion for summary judgment. See Def.-Counterclaimant’s Objs. to Inadmissible Evidence
Offered in Support of Pl.’s Mot. for Summ. J. (“Def.’s Objs.”), ECF No. 82. The government
objected to parts of the Declaration of Joseph Bernert, vice president and co-owner of MIC, ECF
No. 81, and Exhibit H to the Declaration of Joseph Bernert, ECF No. 81-1. 3 Id. The government
objected to certain statements of Mr. Bernert and alleged they were based on information
contained in academic literature, hearsay not within the record, and allegations beyond his
personal knowledge. Id. The government also objected to Exhibit H as inadmissible hearsay not
within any exception and to parts of Exhibit H as containing inadmissible lay witness opinion.
Id. On 4 June 2020, the government filed a response to plaintiff’s motion for summary judgment
and cross-motion for summary judgment on the three counts in plaintiff’s second amended
complaint and the counterclaim in its first amended answer. See Def.’s Cross-MSJ at 26, 46.

       On 17 June 2020, plaintiff filed a response to the government’s objections, which
requested the Court strike the government’s objections to its declarations as untimely, defended
Mr. Bernert’s testimony as proper Rule 701 lay witness opinion, and, alternatively, moved to
designate Mr. Bernert as an expert witness. See Pl.’s Mot. Strike Def.’s Objections as Untimely,
Opp’n in Resp. to Def.’s Objs. to Inadmissible Evidence Offered in Supp. of Pl.’s Mots. for
Summ. J., and Alternative Mot. to Designate Expert (“Pl.’s Mot. Strike Def.’s Objs.”), ECF No.
84. On 24 June 2020, the government replied in support of the timeliness of its objections,
argued Mr. Bernert should not be able to give lay testimony, and stated it was too late in the
proceedings for plaintiff to declare Mr. Bernert an expert witness. See Def.-Counterclaimant’s
Reply in Support of Objs. to Inadmissible Evidence Offered in Support of Pl.’s Mot. for Summ.
J., ECF No. 86. On 27 June 2020, plaintiff replied in support of its motion for summary
judgment and in response to the government’s motion for summary judgment. Pl.’s
Consolidated Reply in Supp. of Its Mots. for Summ. J. and Resp. Against Def.’s Mots. for
Summ. J. (“Pl.’s Reply”), ECF No. 87. Plaintiff also argued the Court should not consider the
government’s attachments and exhibits at the summary judgment stage because the government
had not authenticated any of the attachments to its motions. Id. at 2. On 10 July 2020, the
government replied in support of its cross-motion for summary judgment. See Def.’s Reply.

       As the parties’ counsel agreed, the Court bifurcated the motions contained within the
cross-motions for summary judgment and addressed the four pending evidentiary issues prior to

3
 The government objected to “Exhibit H to the Declaration of David Bowser, Dkt. No. 80” on the first page of its
objection brief, but Item II on page 2 of the brief is directed to “Declaration of David Bowser, Exhibit H, Dkt. No.
81-H).” Def.’s Objs. at 1–2. Exhibit H is attached to the Declaration of Joseph Bernert, ECF No. 81 on the CM-
ECF docket. The government clarified during oral argument it made an error confusing ECF No. 81 with ECF No.
80. See Evidentiary Oral Arg. Tr. at 40:14–41:2, ECF No. 96.



                                                        -7-
the summary judgment motions. See Order, ECF No. 93. On 23 September 2020, the Court held
oral argument on the four issues, and on 29 December 2020, the Court ruled on them. See
Evidentiary Oral Arg. Tr.; Order, ECF No. 100. The Court denied plaintiff’s motion to strike the
government’s objections, denied plaintiff’s objection to the government’s exhibits for lack of
authentication, denied plaintiff’s motion to designate its witness as an expert, and granted as to
certain sections the government’s request that the Court disregard alleged inadmissible
statements. Order at 1. In effect, the Order rendered inadmissible paragraphs 4E and 5–12 of
Joseph Bernert’s Declaration. Id. at 26; see Bernert Decl. The Court further decided it will not
consider declaration statements taken from Exhibit H, Interrogatory No. 9, and any other
statements in Exhibit H containing analysis of weather patterns and sediment content not based
on personal knowledge. Order at 26. The parties then requested supplemental briefing on the
cross-motions for summary judgment in a joint status report (“JSR”), which the Court ordered on
24 February 2021. See JSR, ECF No. 101; Order, ECF No. 103. On 31 March 2021, plaintiff
filed its supplemental brief, noting the Court’s 29 December 2020 Order did not eliminate any of
plaintiff’s motions for summary judgment and had no impact on its earlier reply in support of its
motion for summary judgment and in response to the government’s motion for summary
judgment. Pl.’s Suppl. Br. at 1, 6. On 14 April 2021, the government filed its response to
plaintiff’s supplemental brief. See Def.-Counterclaimant’s Resp. to Pl.’s Suppl. Br. in Supp. of
Mots. for Summ. J. (“Def.’s Suppl. Br.”), ECF No. 105. On 22 June 2021, plaintiff filed its reply
supplemental brief. See Pl.’s Reply Suppl. Brief, ECF No. 109.

        On 22 June 2021, plaintiff filed a motion requesting the Court “conduct a viewing of the
project site at La Push, Washington, namely the Boat Basin, Inner Channel, and Outer Channel
in order to aid its understanding of the arguments raised by [d]efendant regarding what could be
observed during any pre-bid site view.” Pl.’s Mot. for Site View at 4–5, ECF No. 110. The
government filed its response in opposition to the motion for site view on 2 July 2021, and
plaintiff filed its reply on 13 July 2021. See Def.-Counterclaimant’s Opp’n to Pl.’s Mot. for Site
View, ECF No. 111; Pl.’s Reply in Supp. of Mot. for Site View, ECF No. 112. On 23 July 2021,
the Court granted MIC’s motion for site view, finding “[a] site visit w[ould] help the Court
understand unique conditions at the project location, such as the topography of the river and
basin at issue, and add context to the photographic evidence included in the briefing.” Order at
7, ECF No. 113. The parties filed a JSR on 30 July 2021 proposing early October for the site
visit. JSR at 1, ECF No. 114. The parties confirmed in a status conference on 30 August 2021
an October site visit would present the same conditions as what could have been observed during
any pre-bid site viewings in August 2014. See Order, ECF No. 115. On 24 September 2021, the
parties filed a JSR including numerous photographic exhibits and a map with agreed upon points
of interest to guide the Court on the site visit and explain how the various locations relate to the
parties’ summary judgment briefing. See JSR Re Site Visit Plan, ECF No. 119. The Court then
conducted a site visit of the project site at La Push, Washington, on 4 October 2021 and held oral
argument on the cross-motions for summary judgment on 5 October 2021 in Seattle,
Washington.

III.   Summary of the Parties’ Cross-Motions for Summary Judgment

        Pending before the Court are the parties’ cross-motions for partial summary judgment.
See Pl.’s MSJ; Def.’s Cross-MSJ. On 29 December 2020, the Court ruled on four evidentiary



                                               -8-
issues which were bifurcated from the motions. See Order. All the parties’ motions for
summary judgment remain. See Order; Pl.’s Suppl. Br.

         Plaintiff submits nine motions for summary judgment for the Court’s review. See Pl.’s
MSJ at 1–2. First, plaintiff seeks summary judgment on the government’s counterclaim for
excusable delay due to unusually severe weather. Id. at 1. Second, plaintiff seeks summary
judgment on the government’s counterclaim on account of the government’s “substantial and
material changes in the reprocurement solicitation by, in part, limiting the available equipment
that could be used and reinserting substantial and material warnings that increased the costs of
performance.” Id. Third, plaintiff seeks partial summary judgment in favor of its breach of
contract claim and the government’s counterclaim due to the clay it encountered, a differing site
condition, within the materials dredged. Id. Fourth, plaintiff seeks partial summary judgment in
favor of its breach of contract claim and the government’s counterclaim because it encountered
man-made debris and sunken vessels, a differing site condition, in the dredging area. Id. Fifth,
plaintiff seeks partial summary judgment in favor of its breach of contract claim and the
government’s counterclaim for the government withholding superior knowledge of a minimum
necessary pipe size. Id. Sixth, plaintiff seeks partial summary judgment in favor of its breach of
contract claim and the government’s counterclaim for the government withholding its superior
knowledge of “floating log traffic through the project site during weather events that would
damage equipment.” Pl.’s MSJ at 1. Seventh, plaintiff seeks partial summary judgment in favor
of its breach of contract claim and the government’s counterclaim for the government
withholding superior knowledge of man-made debris and sunken vessels in the dredging area.
Id. at 2. Eighth, plaintiff seeks partial summary judgment in favor of its breach of contract claim
and the government’s counterclaim because the government withheld superior knowledge of clay
in the dredging area. Id. Ninth, plaintiff seeks partial summary judgment on the government’s
liquidated damages claim, because they are a penalty as applied to the fish window. Id.

        The government cross-motions for summary judgment on each of plaintiff’s nine grounds
for summary judgment and adds six additional motions of its own. Def.’s Cross-MSJ at ii–iii.
The government’s first motion for summary judgment requests the Court to find plaintiff was in
default when the government terminated the contract. Id. at 24. Second, the government
motions for summary judgment on plaintiff’s claim of compensable delay due to plaintiff’s own
concurrent delays. Id. at 26. Third, the government motions for summary judgment on
plaintiff’s entitlement to convert its termination for default due to plaintiff’s failure to comply
with the contract’s notice provisions. Id. at 27. Fourth, the government motions for summary
judgment on plaintiff’s claim to unforeseeable delay due to weather because plaintiff cannot
prove the weather was unusually severe, unforeseeable, or that plaintiff was without fault or
negligence. Id. at 29, 32. Fifth and sixth, the government motions for summary judgment on
plaintiff’s claims to differing site conditions due to clay and debris as plaintiff cannot satisfy the
required elements for the claims. Id. at 33–41. In its seventh motion for summary judgment the
government asks the Court to find the government did not withhold superior knowledge of a 12”
minimum pipe size. Def.’s Cross-MSJ at 41–43. Eighth, ninth, and tenth, the government
motions for summary judgment on plaintiff’s superior knowledge claims related to floating logs,
debris, and clay because information regarding all three was reasonably available to bidders. Id.
at 43–45. Eleventh, the government motions for summary judgment on the validity of the
termination for default since, even if given all the claimed excusable delay, plaintiff still would



                                                -9-
not have finished the contract. Id. at 46. Twelfth, the government motions for summary
judgment on its claim for reprocurement costs arguing the reprocurement contract was not
materially altered, no change impacted the contract price, and plaintiff does not dispute the costs
claimed. Id. at 48. Thirteenth, the government motions for summary judgment on its claim for
administrative costs as they are undisputed. Id. at 48. Fourteenth, the government moves for
summary judgment on its liquidated damages as to the work window because they are
undisputed. Def.’s Cross-MSJ at 49. Fifteenth, the government moves for summary judgment
on its liquidated damages as to the fish window since plaintiff cannot meet its burden of
challenging the agreed upon provision. Id. at 50.

IV.    Summary Judgment Standard

        Summary judgment is appropriate where the evidence demonstrates there is “no genuine
dispute as to any material fact and that the movant is entitled to judgement as a matter of law.”
RCFC 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). A genuine issue is
one that “may reasonably be resolved in favor of either party.” Anderson, 477 U.S. at 250. A
fact is material if it might significantly affect the outcome of the suit. Id. at 248. In determining
if summary judgment is appropriate, a court will draw all inferences in the light most favorable
to the nonmoving party. Matsushita Elec. Indus. Co., 475 U.S. at 587. A party seeking
summary judgment bears the burden of establishing the “absence of any genuine issues of
material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (quoting Catrett v. Johns-
Manville Sales Corp., 756 F.2d 181, 184 (D.C. Cir. 1985), rev’d sub nom. Celotex Corp. v.
Catrett, 477 U.S. 317 (1986)).

        When the moving party has met this burden, the burden shifts and the nonmovant must
point to sufficient evidence to show a dispute exists over a material fact allowing a reasonable
fact finder to rule in its favor. Anderson, 477 U.S. at 256–57. The evidence need not be
admissible, but mere denials, conclusory statements, or evidence that is merely colorable or not
significantly probative will not defeat summary judgment. Celotex, 477 U.S at 324.

        This Court reviews an agency’s termination for default de novo. 41 U.S.C. § 7104(b)(4);
see also Seaboard Lumber Co. v. United States, 903 F.2d 1560, 1562 (Fed. Cir. 1990). “In
determining whether a default termination was justified, a court must review the evidence and
circumstances surrounding the termination, and that assessment involves a consideration of
factual and evidentiary issues.” McDonnell Douglas Corp. v. United States, 323 F.3d 1006,
1014 (Fed. Cir. 2003). “As a general matter, government contracting officers have ‘broad
discretion to determine whether to terminate a contract for default.’” Allen Eng’g Contractor
Inc. v. United States, 611 F. App’x 701, 705 (Fed. Cir. 2015) (quoting Lanterman v. United
States, 75 Fed. Cl. 731, 733–34 (2007)).

V.     Whether Plaintiff was in Default at Termination

        The government begins its cross-motion for summary judgment by asserting plaintiff was
in default at the time USACE terminated the contract. Def.’s Cross-MSJ at 24. The government
claims: “As of one day before the contractual completion deadline, it would have taken
[plaintiff] another 780 days of non-stop dredging at its total rate of production for [plaintiff] to



                                                - 10 -
complete the project.” Id. Unless plaintiff can prove both its default was excusable and it would
have completed the contract but for the excusable delays, the government argues its termination
for default was appropriate as a matter of law. Id. at 24–25.

        Plaintiff argues it was not in default at termination so long as it “can prove that its default
was excusable.” Pl.’s Reply at 8 (quoting Def.’s Cross-MSJ at 24). Plaintiff claims “[e]xcusable
delay precludes default.” Id. In addition, plaintiff argues the government’s cited cases do not
support the proposition that plaintiff must demonstrate it would have completed the contract but
for the excusable delay. Id. at 8–9. The government replies plaintiff’s purported disagreement
on this issue “is illusory,” because plaintiff does not argue it was not in default, rather plaintiff
argues its default was excusable. Def.’s Reply at 3.

        When a contractor challenges a default termination, the government bears the initial
burden of showing the contractor was in default at the time the contract was terminated. Lisbon
Contractors, Inc. v. United States, 828 F.2d 759, 765 (Fed. Cir. 1987). “A contractor’s failure to
make timely delivery of agreed-upon goods establishes a prima facie case of default.” Gen.
Injectables & Vaccines, Inc. v. Gates, 519 F.3d 1360, 1363 (Fed. Cir.), opinion supplemented on
denial of reh’g, 527 F.3d 1375 (Fed. Cir. 2008) (citing Nuclear Rsch. Corp. v. United States, 814
F.2d 647, 650 (Fed. Cir. 1987)). The parties’ contract in this case incorporates by reference FAR
52.249-10(a), which states a contractor is in default when it “fails to prosecute the work . . . ,
with the diligence that will insure its completion within the time specified in th[e] contract.” See
Def.’s Cross-MSJ App. at 15 (contract). In such an event, “the Government may, by written
notice to the [c]ontractor, terminate the right to proceed with the work . . . that has been
delayed.” FAR 52.249-10(a). “The burden then shifts to the contractor to show that the failure
to deliver the contract goods was excusable.” Gen. Injectables & Vaccines, 519 F.3d at 1363
(citing DCX, Inc. v. Perry, 79 F.3d 132, 134 (Fed. Cir. 1996)).

        Plaintiff’s contract with the USACE to dredge the waterway required it to dredge an
estimated 79,000 cubic yards within 150 days of the notice to proceed, but no later than 28
February 2015. Second Am. Compl. Ex. 2 at 8; Pl.’s Reply at 10; Def.’s Cross-MSJ at 8, 24. As
of 27 February 2015, 156 days after the notice to proceed—six days past the deadline—plaintiff
dredged 13,011 of the 79,000 cubic yards. Second Am. Compl. Ex. 2 at 8; Pl.’s Reply at 10;
Def.’s Cross-MSJ at 24; Def.’s Cross-MSJ App. at 139 (2014 solicitation). Although the parties
dispute how many additional days plaintiff needed to complete the contract, no party argues
plaintiff finished dredging within the allotted 150 days or would have finished dredging by 28
February 2015. Pl.’s Reply at 10 (arguing 117.5 additional days would be sufficient); Def.’s
Cross-MSJ at 24 (arguing 780 more days was needed). Plaintiff even conceded it was “not in
compliance with the contract at the time of termination.” Tr. at 155:2–12 (plaintiff’s counsel
stating, “we’re not arguing that February 28th, all work was done”). Accordingly, the Court
finds no dispute of material fact that plaintiff was in default at the time the USACE terminated
the contract. 4 Lisbon Contractors, Inc., 828 F.2d at 765; Matsushita, 475 U.S. at 587. The Court
grants the government’s motion for summary judgment on this issue. Def.’s Cross-MSJ at 24.

4
  For the first time at oral argument, plaintiff argued the termination for default was an abuse of discretion by the
contracting officer and an arbitrary and capricious decision. Tr. at 106:6–110:11 (discussing the standard for
invalidating a termination for default, “[THE COURT:] Does MIC make that argument in its briefs? [PLAINTIFF]:



                                                       - 11 -
VI.      Whether Conversion to Termination for Convenience is Warranted

         After finding the government carried its initial burden of showing plaintiff was in default
at the time the contract was terminated, the burden shifts to plaintiff to prove its default was
excusable. See supra Section V; Lisbon Contractors, Inc., 828 F.2d at 765; Gen. Injectables &
Vaccines, 519 F.3d at 1363 (quoting FAR 52.212-4(f)) (an excusable delay is “caused by an
occurrence beyond the reasonable control of the [c]ontractor and without its fault or
negligence”). Plaintiff moves for summary judgment on various grounds for excusable delay
and breach of contract to justify converting the government’s termination for default into a
termination for convenience. Pl.’s MSJ at 1–2; see Second Am. Compl. at 8; see Engineered
Maint. Servs., Inc. v. United States, 55 Fed. Cl. 637, 641 (2003) (citing FAR 49.201) (“For
terminations of convenience, the parties will seek to negotiate an agreement that will compensate
the contractor . . . for the work done and preparations made for the terminated portion of the
contract.”), aff’d, 89 F. App’x 267 (Fed. Cir. 2004). The government likewise moves for
summary judgment on these issues “[b]ecause [plaintiff] cannot meet its burden of proof as to
any of its asserted grounds for excusable delay under the undisputed facts of this case.” Def.’s
Cross-MSJ at 26. Each basis for summary judgment on these issues and the parties’ related
arguments are laid out in the subsections below. 5

         A.       Whether Plaintiff Failed to Timely Notify USACE of Delay, Precluding its
                  Recovery

       The government requests the Court deny plaintiff’s excusable delay and differing site
condition claims because plaintiff failed to comply with the contract’s notice provisions: FAR

I don’t think it’s that clear, Your Honor. I think it might be mixed in with some other stuff . . . .”). Without making
the arguments in its briefs, plaintiff asserts it “put in the record evidence,” Tr. at 107:7, and cited a case for the
arbitrary and capricious standard. Tr. at 106:19–25; Pl.’s MSJ at 5 (citing Darwin Constr. Co. v. United States, 811
F.2d 593, 596 (Fed. Cir. 1987)) (“The contracting officer, however, must not make the decision to terminate for
default in an arbitrary and capricious manner.”). Plaintiff has not motioned for summary judgment on this issue, nor
has either party briefed it; accordingly, the Court does not decide whether the contracting officer abused her
discretion here. The Court notes, however, it reviews an agency’s termination for default de novo. 41 U.S.C. §
7104(b)(4); see also Seaboard Lumber Co., 903 F.2d at 1562.
5
  As the government notes, it is unclear from plaintiff’s briefing when plaintiff is arguing excusable delay as a
defense to termination for default, when plaintiff is arguing it encountered differing site conditions to obtain an
equitable adjustment, and when plaintiff is simultaneously asserting both. Def.’s Cross-MSJ at 26 n.10. In addition,
there was confusion at oral argument as to the difference between a claim for excusable delay under FAR 52.249-
10(b)(2) and a claim for a differing site condition under FAR 52.236-2(a). Tr. at 136:20–137:23 (plaintiff stating a
claim for a differing site condition is in “a separate section” of the FAR; “[i]t’s not in the excusable delay section.”
Plaintiff continued, “we’re not talking about the actual [differing site condition] claim . . . at this point. We’re
talking about whether or not things happened without the fault of the contractor that excused the termination[,
excusable delay].”); Tr. at 139:12–15 (plaintiff clarifying a “differing site claim . . . would be a claim for
compensation for a differing site condition,” separate from “an excusable delay analysis”); but see Pl.’s MSJ at 38–
39, 41–54, 59 (tallying up the delay due to clay and debris while requesting the Court find plaintiff encountered
differing site conditions). To the extent plaintiff is arguing multiple defenses together, the Court analyzes the merits
of each separately. For clarity, the Court notes the parties’ cross-motions for partial summary judgment only ask the
Court to assess excusable delay for severe weather, and differing site conditions for clay and debris. Pl.’s MSJ at 1;
Def.’s Cross-MSJ at ii. The Court’s findings regarding excusable delay and differing site conditions in this Opinion
are therefore limited to these three separate claims.



                                                        - 12 -
52.249-10 and FAR 52.236-2. Def.’s Cross-MSJ at 27–28. The government asserts plaintiff
“ignores FAR 52.249-10(b)(2)’s requirement that MIC notify the contracting officer ‘in writing,’
‘within 10 days from the beginning of any delay’” “due to ‘unforeseeable causes beyond the
control and without the fault or negligence of the Contractor.’” Id. The government argues
plaintiff failed to provide written notice of delay due to debris, differing site conditions, weather,
log traffic, or clay until well after the ten days allowed by the contract for claiming excusable
delay. Id. at 27–28. In addition, the government states FAR 52.236-2, the differing site
conditions provision, required plaintiff to promptly, and before the conditions are disturbed, give
written notice of such conditions. Id. at 28. The government asserts plaintiff “failed to provide
the required ‘prompt’ notice before disturbing the physical conditions relating to clay and debris
. . . , depriving USACE of the opportunity to ‘investigate the site conditions promptly after
receiving the notice.’” Id. at 28–29 (quoting FAR 52.236-2(b)). The government lastly argues
plaintiff cannot prove “USACE was not prejudiced by [plaintiff]’s failure to provide timely
notice, which ‘effectively prevented any verification of [plaintiff’s] claim and also the
employment of alternate remedial procedures.’” Id. at 29 (quoting Renda Marine, Inc. v. United
States, 66 Fed. Cl. 639, 650 (2005)).

         Rather than argue compliance with the contract’s notice provisions, plaintiff’s briefing
argues lack of notice is not a defense to its claims because the government waived the defense,
the government had actual knowledge of the issues, and no prejudice resulted. Pl.’s Reply at 4–
6. Plaintiff asserts USACE “waived any 10-day notice requirement by accepting MIC’s claim[s]
and denying the claim[s] on the merits instead of rejecting them for lack of notice.” Id. (citing
K-Con Bldg. Sys., Inc. v. United States, 131 Fed. Cl. 275, 321–22 (2017)). Additionally, plaintiff
claims USACE had actual knowledge of the weather, debris, clay, log traffic, and sunken vessels
causing plaintiff’s claimed excusable delay. Id. at 5 (citing numerous USACE produced
documents in Second Suppl. Decl. of David H. Bowser Ex. W, ECF No. 88-2). Plaintiff avers
USACE cannot show any actual prejudice resulted from the lack of notice because the issues
causing excusable delay would have been unchanged by prompt notice. Id. at 5–6. Lastly, at
oral argument, plaintiff argued for the first time it provided sufficient notice. Tr. at 70:7–71:11
(citing Ex. W at 2, 9, 22, 41, 50, 51) (plaintiff’s counsel responded to the Court, “I would say
that it would be [satisfactory notice] . . . they make note that [plaintiff] complains of excessive
debris causing frequent downtimes. The Corps mentions the change[d] conditions.”); Tr. at
164:11–165:3 (citing Ex. W at 40) (plaintiff asserted it gave notice of weather on 20 November
2014).

        The Court will first assess the sufficiency of plaintiff’s notices regarding excusable delay
and differing site conditions. The Court will then address plaintiff’s lack of notice defenses:
waiver and constructive notice. The Court notes, however, it finds infra plaintiff failed to
support its unusually severe weather excusable delay claim and failed to establish its clay
differing site condition claim. Infra Sections VI.B., VI.C.1. Notice with respect to these two
claims is therefore moot because the claims fail on the merits. See Hoel-Steffen Constr. Co. v.
United States, 456 F.2d 760, 768 (Ct. Cl. 1972) (remanding for consideration of the merits after
finding the notice defense fails); Engineered Maint. Servs., Inc., 55 Fed. Cl. at 641 (declining to
consider the merits after finding insufficient notice). To be thorough and fully address the
parties’ cross-motions for summary judgment, the Court will still analyze plaintiff’s notice with
respect to unusually severe weather and clay.



                                                - 13 -
               1.      Whether Plaintiff’s Notice Satisfies The FAR

        Before showing plaintiff’s delay in completing the work was excusable, plaintiff must
demonstrate, “within 10 days from the beginning of any delay . . . , [it] notifie[d] the Contracting
Officer in writing of the causes of delay.” FAR 52.249-10(b)(2) (incorporated by reference into
the parties’ contract, Def.’s Cross-MSJ App. at 15). Before establishing plaintiff encountered
type 1 differing site conditions, it must demonstrate that it “promptly, and before the conditions
[we]re disturbed, g[a]ve a written notice to the [c]ontracting [o]fficer of (1) subsurface or latent
physical conditions at the site which differ materially from those indicated in th[e] contract.”
FAR 52.236-2(a) (incorporated by reference into the parties’ contract, Def.’s Cross-MSJ App. at
15). “No request by the [c]ontractor for an equitable adjustment to the contract under this clause
shall be allowed, unless the [c]ontractor has given the written notice required.” FAR 52.236-
2(c).

        The Court is to apply the contract’s notice provisions “with a certain measure of
flexibility.” K-Con Bldg. Sys., Inc., 131 Fed. Cl. at 321.

       To adopt [a] severe and narrow application of the notice requirements . . . would be
       out of tune with the language and purpose of the notice provisions, as well as with
       this court’s wholesome concern that notice provisions in contract-adjustment
       clauses not be applied too technically and illiberally where the [g]overnment is
       quite aware of the operative facts.

Hoel-Steffen Constr., 456 F.2d at 767–68 (citing Copco Steel & Eng’g Co. v. United States, 341
F.2d 590, 598 (Ct. Cl. 1965)); see also Thompson v. United States, 91 Ct. Cl. 166, 179 (1940).
“[T]he notice need not be in any particular form (despite the FAR requirement of a writing) so
long as it is sufficient to generally inform the [g]overnment of the facts surrounding the claim.”
Engineered Maint. Servs., Inc., 55 Fed. Cl. at 641 (citing Dawco Constr., Inc. v. United States,
18 Cl. Ct. 682, 693 (1989), aff’d in part, rev’d in part, 930 F.2d 872 (Fed. Cir. 1991)). “Mere
notice or knowledge that the contractor encountered a ‘condition’ falls short of the contractual
requirement that the contractor notify the [g]overnment that it considered the condition to
constitute a ‘differing site condition.’” Engineered Maint. Servs., Inc., 55 Fed. Cl. at 641–42
(citation omitted). “[O]nce [such] notice is given it need not be given again when the same
conditions recur on the site.” Renda Marine, Inc., 66 Fed. Cl. at 650 (quoting Dawco Constr.,
Inc., 18 Cl. Ct. at 693).

                       a.     Plaintiff’s Notice of Delay Due to Unusually Severe Weather

        At oral argument, plaintiff provided the Court with one example of giving the
government notice of weather encountered. Tr. at 164:11–165:3 (citing Ex. W at 40) (plaintiff
asserting it gave notice of weather on 20 November 2014); see also Pl.’s Reply at 5 (listing six
examples of the government’s knowledge of weather conditions but providing no examples of
plaintiff giving notice as to unusual severity or delay). On 19 November 2014, plaintiff
encountered its first storm event. Pl.’s Suppl. Br. at 2. On 20 November 2014, plaintiff emailed
the USACE contracting officer: “Due to the severe weather and wave action that is forecasted



                                               - 14 -
for the rest of this week MIC will be altering its process for dredging. [Plaintiff] was forced to
shut down dredging operations of the outer channel yesterday and has moved to the inner
channel . . . .” Ex. W at 40 (plaintiff’s email announcing the altered MIC schedule and forced
shutdown of dredging operations due to severe weather).

         While the Court is to apply the FAR 52.249-10(b)(2) notice provision with flexibility,
plaintiff’s alleged notice to the USACE as to unusually severe weather fails to inform the
government that completion of the contract would be delayed by an unforeseeable cause. Id.;
K-Con Bldg. Sys., Inc., 131 Fed. Cl. at 321; see Tr. at 165:12–14 (government counsel stating,
“There’s no dispute . . . [plaintiff] told the Corps, [w]eather is impacting our performance. That
doesn’t mean that the weather was unforeseeable. That doesn’t mean that the weather was
unusual.”). Plaintiff’s notice does not indicate progress would be affected at all by the weather;
rather, the email states plaintiff is adopting an alternative plan that will “allow[] dredging
operations to continue despite unsafe conditions.” Ex. W at 40 (plaintiff’s email announcing the
altered MIC schedule). Moreover, describing the weather encountered as severe does not
necessarily mean the weather is “unusually” so, or “unforeseeable,” as the contract requires.
FAR 52.249-10(b)(1). Even assuming describing the weather as severe is sufficient notice of an
“unforeseeable cause[]” of delay, id., plaintiff’s email goes on to explain most of its crew is
taking a break from dredging for Thanksgiving anyway. Ex. W at 40 (plaintiff’s email stating
“[d]redging operations will start again . . . following the holiday.”). If plaintiff intended for its
email to the contracting officer to constitute notice of delay due to an unforeseeable cause,
plaintiff should have said as much, rather than attributing any slow in progress to a holiday
break. See id. Reviewing plaintiff’s email in full, it does not notify the government that plaintiff
encountered delay due to unforeseeable causes. FAR 52.249-10(b)(1); see Engineered Maint.
Servs., Inc., 55 Fed. Cl. at 641–42.

        Plaintiff failed to provide the Court with any other evidence it complied with the
contract’s notice provision regarding delay due to unusually severe weather. See Pl.’s Reply at 5
(plaintiff does not argue it provided sufficient notice). Accordingly, the Court finds no dispute
of material fact that plaintiff failed to comply with the contract’s notice provision, FAR 52.249-
10(b)(2), for excusable delay arising from unusually severe weather. See Engineered Maint.
Servs., Inc., 55 Fed. Cl. at 641–42; Anderson, 477 U.S. at 250; Def.’s Cross-MSJ at 27. The
Court discusses the government’s waiver of the FAR 52.249-10(b)(2) notice requirements infra
Section VI.A.2. The Court then finds plaintiff failed to support its unusually severe weather
excusable delay claim. Infra Section VI.B.

                       b.      Plaintiff’s Notice of Debris

        At oral argument, plaintiff provided the Court with six examples of communications
regarding debris that allegedly satisfy the contractual notice provisions. Tr. at 70:7–71:11
(plaintiff’s counsel citing Ex. W at 2, 9, 22, 41, 50, 51 (emails and one conference call meeting
minutes)). Although plaintiff does not argue sufficient notice in its briefing, plaintiff’s citations
to the record regarding actual knowledge show additional USACE communications regarding
man-made debris, including sunken vessels. Pl.’s Reply at 5 (citing Ex. W at 30, 37, 44, 48, 70
(emails between plaintiff and USACE)). The earliest of these communications occurred on 5
January 2015. Ex. W at 44 (plaintiff’s 5 January 2015 “status of dredging” email to USACE).



                                                - 15 -
                               i.      The Debris Timeline

        Plaintiff’s first encounter with debris occurred on 20 November 2014 at the Coast Guard
station outside the boat basin. See Pl.’s MSJ at 41 (20 November 2014 debris event indicating
cables and gill nets found at Coast Guard station (citing to Ex. L at 1–4, ECF No. 81-2 (daily
construction reports from 20 November 2014))). Without considering the sufficiency of
plaintiff’s communications, there are 46 days between plaintiff’s first claimed debris event and
plaintiff’s first communication to the USACE regarding the presence of debris in the waterway.
Compare Pl.’s MSJ at 41 (20 November 2014 debris event at coast guard station) with Ex. W at
44 (plaintiff’s 5 January 2015 “status of dredging” email to USACE). A lapse of 46 days
exceeds the ten-day notice window for excusable delay. FAR 52.249-10(b)(2). A lapse of 46
days is also not “prompt[], and before the conditions [we]re disturbed,” as required for a
differing site condition claim. FAR 52.236-2(a); see Pl.’s MSJ at 41 (photo of plaintiff pulling
the debris out of the water, therefore disturbing that particular condition); Promptly, Merriam-
Webster.com Dictionary, https://www.merriam-webster.com/dictionary/promptly (last visited
Feb. 9, 2022) (“without delay[,] very quickly or immediately”). Prompt notice enables the
government to verify plaintiff’s claims and potentially employ “alternate remedial procedures”—
the government had no such opportunity with respect to the 20 November 2014 debris. Schnip
Bldg. Co. v. United States, 645 F.2d 950, 959 (Ct. Cl. 1981). Accordingly, with regard only to
plaintiff’s excusable delay and differing site condition claims for the 20 November 2014 debris
event, plaintiff failed to comply with the contractual notice provisions. FAR 52.236-2(a),
52.249-10(b)(2). The Court discusses the government’s waiver of the notice requirements for
excusable delay and differing site conditions due to debris infra Section VI.A.2.

        Plaintiff claims 46 additional debris events occurred on or after 30 December 2014 while
plaintiff was dredging in a different area—the boat basin. See Pl.’s MSJ at 41–54 (claiming no
delay due to debris between 20 November 2014 and 30 December 2014); Ex. W at 12 (6 January
2015 progress update reporting “lots of debris (derelict fishing nets, wire rope, tires, etc[.)] are
requiring frequent shut downs to clear the dredge pump.”); Tr. at 66:23–67:9 (plaintiff’s counsel
explaining the dredging was stopped in an effort to get started on the boat basin as soon as
possible). Given all but one of plaintiff’s 47 debris claims, or 98%, occurred on 30 December
2014 or later, and at a different site (inside the boat basin), the Court applies the contract’s notice
provisions “with a certain measure of flexibility” and finds plaintiff’s claims to excusable delay
and differing site conditions due to debris are chronologically divisible. See K-Con Bldg. Sys.,
Inc., 131 Fed. Cl. at 321. The singular four-hour delay due to artificial debris on 20 November
2014 likely would not alone give rise to claims for excusable delay or differing site conditions.
FAR 52.236-2(a), 52.249-10(b)(2). To start the notice clock on plaintiff’s claims for excusable
delay and differing site conditions on 20 November 2014 as the government argues, when 98%
of debris was not encountered until 30 December 2014 or later in a separate area of the
waterway, Pl.’s MSJ at 41–54, would be contrary to this court’s precedent and would work an
injustice on plaintiff. See, e.g., Hoel-Steffen Constr., 456 F.2d at 767–68 (“To [strictly apply] the
notice requirements . . . would be out of tune with the language and purpose of the notice
provisions, [and] with this court’s wholesome concern that notice provisions in contract-
adjustment clauses not be applied too technically . . . where the [g]overnment is quite aware of
the operative facts.”). Accordingly, the Court assesses notice of the boat basin debris events



                                                - 16 -
separately. To be entitled to excusable delay for the remainder of the claimed debris events,
plaintiff’s communications to the USACE occurring on or before 9 January 2015 must satisfy
FAR 52.249-10(b)(2). To be entitled to a differing site condition claim for the remainder of the
claimed debris events, plaintiff’s communications to the USACE must have occurred promptly
and before the conditions were disturbed. FAR 52.236-2(a).

        Plaintiff’s first debris-related communication was on 5 January 2015 and in response to a
status inquiry from the USACE project manager: “Material is pumping well when we are not
hitting debris. We are constantly pulling up items such as tires, building material, ropes and nets.
On Saturday, we had to stop 6 times to remove debris from the pump.” Ex. W at 44 (plaintiff’s 5
January 2015 “status of dredging” email to USACE). Plaintiff’s email to the USACE project
manager and contracting officer continued, “[plaintiff] feels a conversation needs to be had with
regard to the amount of artificial debris being found in the Boat Basin. An item here and there
was anticipated but we are constantly finding material.” Id.; Tr. at 168:19–23 (“[USACE project
manager] Mr. Pell came out [at least once per week and] looked at us dealing with the debris
clog. He snapped some pictures of piles of debris . . . . And then they just proceeded to move
forward, deal with it kind of thing.”); Ex. A at 8 (deposition of USACE project manager John
Pell at 56:8–57:15 (excerpts)) (stating he visited the project site at least once per week and would
usually observe MIC deal with debris clogs). On 7 January 2015, plaintiff again emailed the
USACE stating, “[plaintiff] has made the USACE and the Tribe aware of the artificial debris,
and other possible pollutants, that is in the marina.” Ex. W at 41. In another 7 January 2015
email to the contracting officer, plaintiff stated:

       As per your contract officer we cannot bring in an excavator or any other means of
       mechanical dredging to remove the artificial debris that we were somehow,
       magically supposed to know was there prior to the bidding process. The [M]ud
       [C]at and the [T]oyo function fine but no hydraulic dredge will remove the artificial
       debris that is currently in the marina.

Id. at 50. On 8 January 2015, the USACE contracting officer internally sent an email regarding
plaintiff stating: “The dredge Contractor of the existing maintenance contract is failing and we
. . . expect a claim from the contractor for changed conditions, part of which may be allowed.”
Id. at 70. Lastly, on 22 January 2015, plaintiff submitted an official claim for a differing site
condition due to debris to the USACE. Id. at 30–36.

                              ii.     Excusable Delay

        Regarding notice of excusable delay under FAR 52.249-10(b)(2), three of plaintiff’s
January emails discussed supra occurred within ten days of plaintiff beginning boat basin
dredging. Ex. W at 41, 44, 50 (5 & 7 January 2015 emails between plaintiff and USACE). The
communications informed the USACE plaintiff is experiencing significant delay due to the
debris, the amount of which plaintiff did not anticipate and was ill-equipped to handle. Ex. W at
44, 50 (explaining six stoppages in one day, the amount debris being unanticipated, and that a
hydraulic dredge is insufficient). The government understood the significance of what plaintiff
was communicating as the contracting officer acknowledged the difficulty plaintiff was having
and the potential claims that may come as a result. Id. at 70. Plaintiff’s communications



                                               - 17 -
therefore properly put the government on notice plaintiff was encountering delay due to causes it
deemed unforeseeable. Engineered Maint. Servs., Inc., 55 Fed. Cl. at 641–42 (citing Dawco
Constr., Inc., 18 Cl. Ct. at 693) (“[T]he notice need not be in any particular form (despite the
FAR requirement of a writing) so long as it is sufficient to generally inform the [g]overnment of
the facts surrounding the claim.”). Accordingly, the Court finds no dispute of material fact that
plaintiff complied with the contract’s notice provision, FAR 52.249-10(b)(2), for excusable delay
arising from all debris in the boat basin beginning on or after 28 December 2014. See id.;
Matsushita, 475 U.S. at 587. The Court also discusses the government’s waiver of the notice
requirements for excusable delay due to debris infra Section VI.A.2.

                              iii.    Differing Site Condition

        Regarding notice of a differing site condition claim under FAR 52.236-2(a), within a
week of its first debris events in the boat basin, plaintiff informed the government it was
encountering far more debris than it anticipated or could have expected in the bidding process.
Ex. W at 44, 50 (5 & 7 January 2015 emails between plaintiff and USACE). Given the amount
of debris anticipated was not zero, id. at 44, and the contract warned of at least some debris,
Def.’s Cross-MSJ App. at 273 (the 2014 contract stating, “The Contractor may encounter
accumulations of forest trash, sunken logs, stumps, and miscellaneous debris.”), it logically
follows plaintiff would continue dredging for a few days to first determine if the debris issue was
pervasive enough to constitute a differing site condition. Plaintiff’s notice of debris was
therefore prompt because it came shortly after it was apparent plaintiff had a differing site
condition claim and still provided the government with the opportunity to inspect the condition.
FAR 52.236-2(a); Schnip Bldg. Co., 645 F.2d at 959; Promptly, Merriam-Webster.com
Dictionary (“without delay[,] very quickly or immediately”).

        In addition, after receiving these communications from plaintiff, the contracting officer
stated she was expecting a claim for a differing site condition. Ex. W at 70 (8 January 2015
email from Contracting Officer); see also Tr. at 168:19–23 (“[USACE project manager] Mr. Pell
came out [at least once per week and] looked at us dealing with the debris clog. He snapped
some pictures of piles of debris . . . . And then they just proceeded to move forward, deal with it
kind of thing.”); Ex. A at 8 (deposition of USACE project manager John Pell at 56:8–57:15
(excerpts)) (stating he visited the project site at least once per week and would usually observe
MIC deal with debris clogs). Plaintiff’s communications accordingly “notif[ied] the
[g]overnment that it considered the condition to constitute a ‘differing site condition,’” because
the contracting officer expressly stated such. Engineered Maint. Servs., Inc., 55 Fed. Cl. at 641–
42; see Ex. W at 70 (8 January 2015 email from Contracting Officer). Plaintiff’s
communications were therefore sufficient to inform the government of the facts surrounding
plaintiff’s debris differing site condition claim. Ex. W at 41, 44, 50 (plaintiff’s emails to USACE
regarding debris); see Engineered Maint. Servs., Inc., 55 Fed. Cl. at 641–42; Schnip Bldg. Co.,
645 F.2d at 959.

        Further, although plaintiff’s notice of debris came after plaintiff had already encountered
four debris events in the boat basin, 42 more debris events, or 91% of the total debris it would
encounter, remained undisturbed by the time the USACE was on notice of plaintiff’s differing
site condition claim. Ex. W at 41, 44, 50, 70 (emails between plaintiff and USACE); see Pl.’s



                                               - 18 -
MSJ at 41–54 (listing debris events, including dates and locations of debris, from 11 November
2014 to 27 February 2015); Tr. at 168:8–15 (“THE COURT: [T]hat satisfied the FAR provisions
including, promptly before the conditions are disturbed, give written notice to the contracting
officer? [PLAINTIFF]: Yes. Because there was still plenty more . . . debris to go around out
there.”). Given plaintiff’s delay on project completion in January 2015, and the pressure on all
parties to finish dredging the boat basin before the fish window began in March 2015, it would
be unreasonable to expect plaintiff to have immediately ceased operation at the first sign of any
debris. Ex. W at 12 (6 January 2015 progress report), 63 (9 December 2014 email from Quileute
Tribe to USACE project manager John Pell) (“It is essential to the Tribe’s Treaty Rights and our
fishing economy that the marina be dredged during this contract, as well as the main channel.
Hopefully, these proposed weekly telephone meetings will assist in making sure that the marina
is completely dredged [by] February 2015.”). In addition, with 42 remaining debris events
remaining, plaintiff’s notice was prompt enough to afford the government the opportunity to
assess plaintiff’s claims or employ remedial measures. Schnip Bldg. Co., 645 F.2d at 959.
Applying the notice provision “with a certain measure of flexibility,” K-Con Bldg. Sys., Inc., 131
Fed. Cl. at 321, and considering significant debris remained for the USACE to investigate,
plaintiff’s notice communications occurred promptly and substantially before the debris was
disturbed. FAR 52.236-2(a).

        The only evidence the government presents to show plaintiff failed to provide notice of
debris as a differing site condition is a 2018 deposition of MIC employee Michael Eakin stating
he cannot recall any notice provided before 22 January 2015. Def.’s Cross-MSJ at 19.
Considering earlier communications are in the record and discussed supra, Michael Eakin’s
memory of almost four-year-old events do not create a dispute of material fact. Celotex, 477 U.S
at 324. The Court finds plaintiff’s notice of a differing site condition arising from debris in the
boat basin beginning on or after 30 December 2014, the first noticed debris event, satisfies FAR
52.236-2(a). See Engineered Maint. Servs., Inc., 55 Fed. Cl. at 641–42; Matsushita, 475 U.S. at
587. The Court also discusses the government’s waiver of the notice requirements for differing
site conditions due to debris infra Section VI.A.2. The Court lastly discusses the merits of
plaintiff’s claim for a differing site condition due to debris infra Section VI.C.2.

                       c.      Plaintiff’s Notice of Clay and Log Traffic

        Plaintiff does not argue it complied with either of the contract’s notice provisions for clay
content or floating logs in the waterway, nor does it provide the Court with any communications
to the USACE on these issues. See Pl.’s Reply at 5 (listing six examples of the government’s
knowledge of these conditions but providing no examples of plaintiff giving notice as to any
potential claims). The government alleges plaintiff did not claim excusable delay or differing
site conditions with regard to clay or log traffic until plaintiff’s counsel sent the USACE a letter
in February 2015. Def.’s Cross-MSJ at 28 (not providing a copy of plaintiff’s counsel’s letter or
an exact date of receipt).

        Plaintiff’s allegations regarding clay content in the waterway are limited to plaintiff’s
time dredging the boat basin, Pl.’s MSJ at 38–39, which began on 30 December 2014. Ex. W at
12 (6 January 2015 progress update). Plaintiff claims it encountered clay the entire time it was
dredging in the boat basin. See Pl.’s MSJ at 37 (claiming delay for the entire period).



                                               - 19 -
Accordingly, plaintiff encountered delays due to clay for at least one month before notifying the
USACE in February 2015 of its claims for excusable delay and differing site conditions. Def.’s
Cross-MSJ at 28; Tr. at 66:23–67:9. One month exceeds the ten days allotted for a claim to
excusable delay under FAR 52.249-10(b)(2). Additionally, waiting one month to provide notice
of a differing site condition while dredging continues “24/7,” Ex. W at 22, cannot be considered
prompt “and before the conditions [we]re disturbed” as required by FAR 52.236-2(a). Dredging
24/7 for one month before providing notice does not afford the government the opportunity to
assess plaintiff’s claims or employ remedial measures. Schnip Bldg. Co., 645 F.2d at 959; see
infra Section VI.A.3 (notwithstanding any finding related to the government’s earlier actual or
constructive notice of the claim and lack of prejudice from the lack of written notice). The Court
accordingly finds no dispute of material fact that plaintiff failed to comply with the contract’s
notice provisions, FAR 52.236-2(a), 52.249-10(b)(2), for differing site conditions and excusable
delay arising from clay. See Engineered Maint. Servs., Inc., 55 Fed. Cl. at 641–42; Matsushita,
475 U.S. at 587. The Court discusses the government’s waiver of the FAR 52.249-10(b)(2)
notice requirements for excusable delay due to clay infra Section VI.A.2. The Court also
discusses whether plaintiff may avoid the notice requirements under FAR 52.236-2(a) for its clay
differing site condition claim on a theory of actual or constructive notice infra Section VI.A.3.
The Court lastly finds plaintiff failed to establish its clay differing site condition claim infra
Section VI.C.1.

         Plaintiff’s claim to excusable delay due to log traffic is directly tied to the weather events
plaintiff encountered, the first of which occurred on 19 November 2014. Pl.’s Suppl. Br. at 2;
Pl.’s MSJ at 70 (“The log traffic is part of the delay associated with the weather”); Tr. at 209:21–
23 (plaintiff’s counsel stating, “the logs are . . . what happens after you have an unusually severe
weather event”). Accordingly, plaintiff waited nearly three months before notifying the USACE
in February 2015 of its claims for excusable delay and differing site conditions due to log traffic.
Def.’s Cross-MSJ at 28; Tr. at 66:23–67:9. Three months exceeds the ten days allotted for a
claim to excusable delay under FAR 52.249-10(b)(2) and is not prompt under FAR 52.236-2(a).
Schnip Bldg. Co., 645 F.2d at 959. The Court finds no dispute of material fact that plaintiff
failed to comply with the contract’s notice provisions, FAR 52.236-2(a), 52.249-10(b)(2), for
excusable delay and differing site conditions due to log traffic. See Engineered Maint. Servs.,
Inc., 55 Fed. Cl. at 641–42; Matsushita, 475 U.S. at 587. The Court discusses the government’s
waiver of the notice requirements for excusable delay and differing site conditions due to log
traffic infra Section VI.A.2.

               2.      Whether the Government Waived Notice as a Defense

         Plaintiff argues, through the contracting officer’s decision, Ex. T, ECF No. 85-2, the
government “waived any 10-day notice requirement by accepting [plaintiff]’s claim[s] and
denying the claim[s] on the merits instead of rejecting them for lack of notice.” Pl.’s MSJ at 4.
The government broadly asserts plaintiff “is mistaken” because “the Contracting Officer (CO)
did, in fact, identify [plaintiff]’s failure to provide timely notice as a basis for denying
[plaintiff]’s claims,” so no waiver occurred. Def.’s Reply at 12 (citing Ex. T at 15 (Contracting
Officer’s Decision)).




                                                - 20 -
         The government may waive the contract’s notice requirements by failing to raise them as
a defense to plaintiff’s differing site conditions and excusable delay claims. See K-Con Bldg.
Sys., Inc., 131 Fed. Cl. at 322 (finding the contracting officer failed to reject plaintiff’s claims as
untimely, “effectively waiv[ing] the ten-day notice requirement”). Even where the government
addresses plaintiff’s differing site conditions and excusable delay claims on the merits, as long as
it also raises lack of notice as a defense, no waiver results. See N. Am. Landscaping, Constr. &
Dredge Co. v. United States, 142 Fed. Cl. 281, 291 (2019) (holding “plaintiff’s weather-related
excusable delay claim is time-barred,” despite the contracting officer also rejecting that claim on
the merits); R.P. Wallace, Inc. v. United States, 63 Fed. Cl. 402, 417 (2004) (same); Tr. at
171:18–25 (THE COURT: “ . . . the North American Landscaping case states, ‘Plaintiff’s failure
to provide proper notice as to the delays being encountered provides a second independent basis
upon which to deny excusable delay.’ Is that . . . not the law?” [PLAINTIFF]: “If that’s what
the case says, that[] would be the law.”).

         The contracting officer’s decision summarizes plaintiff’s claims as “[c]osts and delay
days” for: the time elapsed between contract award and notice to proceed issuance, weather, log
traffic, debris, and clay. Ex. T at 1 (Contracting Officer’s Decision). The decision analyzes each
of plaintiff’s claims for excusable delay and differing site conditions on the merits. Id. at 8–18
(Part V. Analysis). The contracting officer’s decision, however, denies only one of plaintiff’s
claims for lack of notice: differing site conditions due to clay. Id. at 15. The differing site
condition notice provision, FAR 52.236-2, is the only notice requirement cited in denying
plaintiff’s claims to costs and delay days for clay content. Id. The decision only denies
plaintiff’s “request for compensation of costs associated with encountering clay-like material,”
and does not mention excusable delay. Ex. T at 15. The decision does not discuss the ten-day
excusable delay FAR 52.249-10(b)(2) notice requirement in any capacity. See Ex. T.
Accordingly, the Court finds no dispute of material fact that the USACE raised notice as a
defense only for costs under plaintiff’s clay differing site condition claim. Id. By failing to raise
the notice provisions as a defense to the remainder of plaintiff’s claims, the USACE waived the
notice requirements for at least the following: (1) excusable delay related to unusually severe
weather, debris, floating logs, clay, and the time elapsed between contract award and notice to
proceed issuance; and (2) differing site conditions due to debris. See K-Con Bldg. Sys., Inc., 131
Fed. Cl. at 322; Ex. T (Contracting Officer’s Decision). The Court grants in part and denies in
part the government’s motion for summary judgment on the issue of notice—only plaintiff’s
claim for a differing site condition due to clay is barred for lack of notice. FAR 52.236-2(a);
Pl.’s Reply at 4–5; Def.’s Cross-MSJ at 27–29. The Court discusses whether plaintiff may avoid
the notice requirements under FAR 52.236-2(a) for its clay differing site condition claim on a
theory of actual or constructive notice infra Section VI.A.3. The Court finds, however, plaintiff
failed to establish its clay differing site condition claim infra Section VI.C.1.

               3.      Whether the USACE Had Actual or Constructive Notice of Clay

        Plaintiff’s differing site condition claim as to clay is the only claim barred for lack of
notice. See supra Section VI.A.2. Plaintiff argues the government had actual knowledge of the
differing site conditions plaintiff encountered, and no prejudice resulted, so notice was not
required. Pl.’s Reply at 5; Tr. at 136:1–8 (plaintiff arguing K-Con Bldg. Sys., Inc., 131 Fed. Cl.
275, and Hoel-Steffen Const. Co., 456 F.2d 760, support its actual knowledge theory). Plaintiff



                                                - 21 -
argues the government failed to identify any actual prejudice because notice would not have
removed the clay content and the government was already aware of the clay’s presence. Pl.’s
Reply at 5. The government argues it was “prejudiced by its inability to obtain sampling of the
boat basin material in order to conclusively establish whether the clay content was of a type that
could reasonably be expected to interfere with competent dredging activity.” Def.’s Reply at 13.
The government asserts the lack of notice “effectively prevented any verification of [plaintiff’s]
claim and also the employment of alternate remedial procedures.” Id. (quoting Renda Marine,
Inc., 66 Fed. Cl. at 650).

         Plaintiff may avoid the differing site condition notice requirements by “proceeding on a
theory that the government had actual or constructive notice.” Renda Marine, Inc., 66 Fed. Cl.
at 650. Once plaintiff shows the government had actual or constructive notice of a differing site
condition, plaintiff must prove the government was not prejudiced by the lack of written or oral
notice from the plaintiff. Id. “The government may defeat recovery by proving that ‘it was
prejudiced or disadvantaged by plaintiff’s failure to give notice’ . . . and may satisfy this burden
by establishing that ‘the passage of time obscured the elements of proof or [that] defendant could
have minimized the extra work and attendant costs had notice been given.’” Id. (quoting Dawco
Constr., Inc., 18 Cl. Ct. at 693); see also Schnip Bldg. Co., 645 F.2d at 959 (“[P]laintiff’s[]
failure to render the notice . . . and its completion of the [contract work before] submitting its
claim prevented the [g]overnment from ascertaining whether the . . . problems resulted from a
subsurface condition that was unexpected or from [plaintiff’s own] use of an improper . . .
procedure . . . . The lack of a timely notice was prejudicial to the [g]overnment because it
effectively prevented any verification of [plaintiff’s] claim and also the employment of alternate
remedial procedures.” (internal citations omitted)); K-Con Bldg. Sys., Inc., 131 Fed. Cl. at 321
(quoting Hoel-Steffen Constr. Co., 456 F.2d at 767–68 (“[N]otice provisions in contract-
adjustment clauses [should] not be applied too technically and illiberally where the [g]overnment
is quite aware of the operative facts.”)).

        Plaintiff provides three examples of the government’s actual notice of plaintiff’s delays
due to clay content in the boat basin. Pl.’s Reply at 5 (citing Ex. W at 24, 26, 56 (emails between
plaintiff and USACE)). The government does not dispute its knowledge of the delays due to
clay content in the boat basin. Def.’s Reply at 12. The USACE project manager stated in
deposition testimony he personally observed consolidated cohesive soils in the boat basin. Pl.’s
MSJ at 33–34. The project manager stated he knew the boat basin materials contained 7%–10%
clay when preparing the 2014 solicitation. Id. at 32. The solicitation referenced documentation
containing information about the clay content of the boat basin. Def.’s Cross-MSJ at 36. The
government’s notice as to clay content in the boat basin causing plaintiff delay is accordingly not
in dispute. Ex. W at 24, 26, 56 (emails between plaintiff and USACE); Def.’s Reply at 12
(admitting the government knew “MIC was experiencing . . . difficulty dredging the boat basin
material . . . .”). The government does dispute, however, whether its knowledge of plaintiff’s
delays due to the clay content constitutes notice that plaintiff “viewed those circumstances as”
rising to the level of “unforeseeable or as differing site conditions” under the FAR. Def.’s Reply
at 12. There are accordingly disputes of material fact as to whether the government had actual or
constructive notice of plaintiff’s clay differing site condition claim. Anderson, 477 U.S. at 250;
see Renda Marine, Inc., 66 Fed. Cl. at 650 (citations omitted) (“[A] plaintiff-contractor bears the




                                               - 22 -
burden of proving that the contracting officer was timely informed of the alleged differing site
condition.”).

        Regarding prejudice, both parties offer legal conclusions as to whether the government
was prejudiced by the lack of notice, but neither party identifies facts sufficient to support their
conclusions. See Pl.’s Reply at 5; Def.’s Reply at 13. Plaintiff’s assertion “[p]rompt notice does
not make the clay go away,” Pl.’s Reply at 5, is irrelevant to whether notice might have provided
the government the opportunity to “minimize[] the extra work and attendant costs had notice
been given.” Dawco Constr., Inc., 18 Cl. Ct. at 693. Similarly, the government’s assertion it
was “prejudiced by its inability to obtain sampling of the boat basin material,” Def.’s Reply at
13, is unsupported by any facts that might show how “the passage of time obscured the elements
of proof” for plaintiff’s differing site condition claim. Dawco Constr., Inc., 18 Cl. Ct. at 693.
There are accordingly disputes of material fact as to the prejudice faced by the government
resulting from the lack of notice of plaintiff’s clay differing site condition claim. Anderson, 477
U.S. at 250.

        The Court declines to enter summary judgment on whether plaintiff may avoid the notice
requirements under FAR 52.236-2(a) for its clay differing site condition claim on a theory of
actual or constructive notice. Renda Marine, Inc., 66 Fed. Cl. at 650. The Court finds there are
disputes of material fact regarding whether the government had actual or constructive notice of
plaintiff’s clay differing site condition claim by virtue of its knowledge of plaintiff’s delays due
to clay content. Id. The Court also finds there are disputes of material fact regarding whether
“the passage of time obscured the elements of proof or how defendant could have minimized the
extra work and attendant costs had notice been given.” Dawco Constr., Inc., 18 Cl. Ct. at 693;
see also Schnip Bldg. Co., 645 F.2d at 959–60. The Court lastly finds plaintiff failed to
establish its clay differing site condition claim infra Section VI.C.1. Accordingly, although the
Court declines to enter summary judgment on plaintiff’s actual or constructive notice theory,
those issues are moot in view of plaintiff’s failure to establish the merits of its clay differing site
condition claim. See Hoel-Steffen Constr. Co., 456 F.2d at 768 (remanding for consideration of
the merits after finding the notice defense fails); Engineered Maint. Servs., Inc., 55 Fed. Cl. at
641 (declining to consider the merits after finding insufficient notice).

       B.      Plaintiff’s Claim to Excusable Delay for Unusually Severe Weather

         Plaintiff argues it suffered unusual, excessive, and repetitive storm events that impacted
its ability to dredge, causing at least 30 days of delay. Pl.’s MSJ at 17. Plaintiff claims “[t]his
amounts to a loss of 20% of the available dredging days,” constituting an unforeseeable cause of
excusable delay. Id. at 17–18 (citing the notice to proceed of 24 September 2014 and the work
window close date at the end of February 2015). Plaintiff argues the bad weather began before
the submittal process was expected to conclude and continued into the contract period. Pl.’s
Reply at 6 (citing Ex. W at 46 (email from the contracting officer)). Plaintiff states the weather
delays were unexpected, even if plaintiff built “19 days of float” into its schedule for the
contract. Id. at 7. Under FAR 52.249-10(b)(1), plaintiff asserts “the government cannot assess
damages against a contractor for a failure to timely complete work under a contract if ‘[t]he
delay in completing the work arises from unforeseeable causes.’” Pl.’s MSJ at 17–18. Plaintiff




                                                 - 23 -
states it is therefore entitled to summary judgment on the government’s counterclaims because
they are based on a termination for default that is wrongful due to excusable delay. Id. at 18.

        The government in turn argues the weather was not so unusually severe as to be
unforeseeable. Def.’s Reply at 13–14. The government asserts plaintiff faced “the type of
severe weather that is customary at La Push during winter, and that [plaintiff] should have
planned and prepared for.” Id. at 15 (citing Def.’s Cross-MSJ App. at 458 (plaintiff’s
transmitted schedule explaining it has 46 days to be flexible for weather)). Even if the weather
was unusually severe, the government argues the weather delay was not “beyond the control and
without the fault or negligence” of plaintiff, because plaintiff was late in providing requisite
submittals, pushing the dredging into the winter. Def.’s Cross-MSJ at 31–32 (citing Second Am.
Compl. at 4). The government also asserts much of the delay resulted from pre-existing
equipment problems which plaintiff has yet to demonstrate as independent of the weather delays.
Id. at 32 (citing Def.’s Cross-MSJ App. at 485–86 (internal MIC email), 334, 341 (deposition of
MIC employee Michael Harrison)). Lastly, the government argues plaintiff’s inclusion of “‘19
working days for weather,’ plus ‘27 days from holiday weeks and Sundays’ allocated to
anticipated ‘weather and/or production issues,’” demonstrates the 30-day weather delay
experienced was not unforeseeable, even to plaintiff. Id. at 32; Def.’s Reply at 15. The
government thus asserts plaintiff’s excusable delay due to severe weather claim must fail. Def.’s
Reply at 15.

        Plaintiff’s failure to timely perform a contract is excusable if it “arises from
unforeseeable causes beyond the control and without the fault or negligence of the [c]ontractor.”
FAR 52.249-10(b)(1) (listing unusually severe weather as an exemplary unforeseeable cause of
excusable delay); see Def.’s Cross-MSJ App. at 15 (incorporating FAR 52.249-10(b)(1) by
reference into the parties’ contract). In determining whether a contractor is entitled to weather-
related excusable delay, the contractor must provide evidence of unusually severe conditions.
Broome Constr., Inc. v. United States, 492 F.2d 829, 835 (Ct. Cl. 1974). “Unusually severe
weather must be construed to mean adverse weather which at the time of year in which it
occurred is unusual for the place in which it occurred.” Id. Unusually severe weather is
determined based on a comparison of the conditions experienced by the contractor and the
weather conditions of prior years. Cape Ann Granite Co. v. United States, 100 Ct. Cl. 53, 71–72
(1943).

       On 29 December 2020, the Court found inadmissible substantially all of plaintiff’s
evidence related to the severity of the weather it encountered. 6 See Order at 26, ECF No. 100
(holding inadmissible Decl. of Joseph Bernert in Supp. of Pl.’s Mots. for Summ. J. ¶¶ 4E, 5–12,
ECF No. 81, and all declaration statements taken from Ex. H, Interrogatory No. 9, ECF No. 81-1,
6
  The Court does not consider the excluded portions of plaintiff’s evidence in its analysis. Even if the Court were to
consider plaintiff’s excluded evidence of unusual severity, the Court notes plaintiff’s evidence demonstrates the
weather it encountered is only the third most severe season out of the seven preceding seasons. Pl.’s MSJ at 12
(citing Ex. H at 33 (plaintiff’s interrogatory response)). Further, the contracting officer’s decision analyzed
plaintiff’s unusually severe weather claim and found the weather plaintiff experienced was “only marginally above
the 14-year average, and still well within the range that a reasonable contractor with the information publically [sic]
available and provided through the contract specifications and the bid preparation process should have anticipated.”
Ex. T at 13 (Contracting Officer’s Decision). The weather plaintiff encountered was therefore likely not unusually
severe. Broome Constr., Inc., 492 F.2d at 835.



                                                        - 24 -
and any other statements in Ex. H containing analysis of weather patterns); Pl.’s MSJ at 7–16. In
its supplemental brief, plaintiff maintained the weather was unusually severe because the
USACE contracting officer “believed” plaintiff when it told her “the weather was unusually
bad.” Pl.’s Suppl. Br. at 2 (citing Bowser Decl. Ex. C at 3, ECF No. 80-3). At oral argument,
when asked for evidence of unusual severity, plaintiff could only cite to an email from the
Quileute Tribe, stating: “La Push is in the midst of its second major storm of the season, and it is
not even mid-December. At this rate, and based on the normal weather patterns that the Tribe’s
elders and fishers affirm, we can expect a minimum of 8–9 of these major storms this season.”
Ex. W at 63.

         Plaintiff’s supplemental brief offers no comparison of the weather encountered to the
weather conditions of prior years. Pl.’s Suppl. Br. at 2–3; Cape Ann Granite Co., 100 Ct. Cl. at
71–72. Members of the Quileute Tribe opining on the number of storms they anticipated is
insufficient to demonstrate plaintiff encountered “adverse weather which at the time of year in
which it occurred is unusual for the place in which it occurred.” Broome Constr., Inc., 492 F.2d
at 835; Ex. W at 63 (email from the Quileute Tribe); Cape Ann Granite Co., 100 Ct. Cl. at 71–
72; see Tr. at 185:11–187:3 (government counsel responding to plaintiff’s citation to the
Quileute Tribe email by arguing “a tribal member speculating about the number of storms that
will be upcoming based on the number of storms that have occurred says nothing to suggest that
this is unusually severe let alone unforeseeably so”). Members of the Quileute Tribe are no
doubt familiar with the climate in which they live, but that alone does not qualify them as experts
in the field of meteorology, nor does it transform their emails on weather into expert reports. See
Fed. R. Evid. 702. In addition, the Court notes weather is generally worse in the winter season,
and plaintiff did not begin dredging the waterway until 18 November 2014. Tr. at 116:3–7
(government counsel indicating work conditions in the fall are better than winter), 63:18–25.
Accordingly, the Court finds “there is an absence of evidence to support” plaintiff’s claims of
unusually severe weather. Dairyland Power Co-op. v. United States, 16 F.3d 1197, 1202 (Fed.
Cir. 1994) (citing Celotex, 477 U.S. at 325); Broome Constr., 492 F.2d at 835; Matsushita, 475
U.S. at 587. The Court grants the government’s motion for summary judgment and denies
plaintiff’s motion for summary judgment on plaintiff’s claim for excusable delay due to
unusually severe weather. Def.’s Cross-MSJ at 29–31; Pl.’s MSJ at 18.

         C.       Plaintiff’s Differing Site Condition Claims

         Plaintiff moves for summary judgment on two claims for type 1 differing site conditions:
clay and debris. 7 Pl.’s MSJ at 1. To prevail on a differing site condition claim, plaintiff must
prove four elements. Int’l Tech. Corp. v. Winter, 523 F.3d 1341, 1348–49 (Fed. Cir. 2008).
First, plaintiff must prove “a reasonable contractor reading the contract documents as a whole
would interpret them as making a representation as to the site conditions.” Id. at 1348 (citing
Renda Marine, Inc. v. United States, 509 F.3d 1372, 1376 (Fed. Cir. 2007)). Whether the
contract makes a representation as to the disputed site conditions is a matter of contract

7
 “Type 1” differing site conditions refer to “subsurface or latent physical conditions at the site which differ
materially from those indicated in this contract.” FAR 52.236-2(a)(1). “Type 2” differing site conditions refer to
“unknown physical conditions at the site, of an unusual nature, which differ materially from those ordinarily
encountered and generally recognized as inhering in work of the character provided for in the contract.” FAR
52.236-2(a)(2).



                                                       - 25 -
interpretation and a question of law. Id. at 1349; Stuyvesant Dredging Co. v. United States, 11
Cl. Ct. 853, 858 (1987), aff’d, 834 F.2d 1576 (Fed. Cir. 1987). The contractual representation
must be affirmative. See Comtrol, Inc. v. United States, 294 F.3d 1357, 1363 (Fed. Cir. 2002)
(denying a type 1 differing site condition claim where “the specification did not affirmatively
represent that only hard material would be encountered”); H.B. Mac, Inc. v. United States, 153
F.3d 1338, 1347 (Fed. Cir. 1998) (denying a type 1 differing site condition claim where “a
reasonable and prudent contractor would not have understood the contract documents as
providing an affirmative indication of the subsurface conditions”). “A contractor cannot be
eligible for an equitable adjustment for a Type I differing site condition unless the contract
indicated what that condition would be.” H.B. Mac, Inc., 153 F.3d at 1345 (citing P.J. Maffei
Bldg. Wrecking Corp. v. United States, 732 F.2d 913, 916 (Fed. Cir. 1984)). “[A] proper
technique of contract interpretation is for the court to place itself into the shoes of a reasonable
and prudent contractor and decide how such a contractor would act in interpreting the contract
documents.” Id.

          “Second, [plaintiff] must prove . . . the actual site conditions were not reasonably
foreseeable to the contractor, with the information available to the particular contractor outside
the contract documents, i.e., that the contractor ‘reasonably relied’ on the representations.” Int’l
Tech. Corp., 523 F.3d at 1349 (quoting Renda Marine, Inc., 509 F.3d at 1376). “In other words,
. . . it must be ‘reasonably unforeseeable on the basis of all the information available to the
contractor at the time of bidding.’” Sergent Mech. Sys., Inc. v. United States, 34 Fed. Cl. 505,
518 (1995) (quoting Mojave Enters. v. United States, 3 Cl. Ct. 353, 356–57 (1983)).
“[C]onditions which are discoverable by a reasonable site visit and review of the contract
documents [are] chargeable to the contractor.” Id. (citations omitted).

        “Third, [plaintiff] must prove . . . [it] in fact relied on the contract representation.” Int’l
Tech. Corp., 523 F.3d at 1349; see Fehlhaber Corp. v. United States, 151 F. Supp. 817, 825 (Ct.
Cl. 1957) (holding it “would have been a virtual impossibility” for plaintiff to discover the
condition on its own, so “[p]laintiff had a right to rely on the [g]overnment’s specifications and
drawings”); Foster Constr. C. A. & Williams Bros. Co. v. United States, 435 F.2d 873, 889 (Ct.
Cl. 1970) (“Without notice of the alluvial condition or reason to doubt the logs, plaintiff and the
other bidders had every reason and right to rely on the clear indications in the logs of the nature
of the subsurface.”).

        “Fourth, [plaintiff] must prove . . . the conditions differed materially from those
represented and [it] suffered damages as a result.” Int’l Tech. Corp., 523 F.3d at 1349. Relying
on a “total time theory” to prove excusable delay is impermissible because it assumes the
government is responsible for all the claimed delay. Catel, Inc. v. United States, No. 05-1113 C,
2012 WL 3104366, at *34 (Fed. Cl. July 30, 2012) (quoting Morganti Nat., Inc. v. United States,
49 Fed. Cl. 110, 134 (2001), aff’d, 36 F. App’x 452 (Fed. Cir. 2002)).

        Under the “total time theory,” a contractor asserts that wrongful government action
        contributed to delayed contract completion and “simply takes the original and
        extended completion dates, computes therefrom the intervening time or overrun,
        points to a host of individual delay incidents for which defendant was allegedly




                                                 - 26 -
       responsible and which ‘contributed’ to the overall extended time, and then leaps to
       the conclusion that the entire overrun time was attributable to defendant.”

Id. (quoting Law v. United States, 195 Ct. Cl. 370, 382 (1971)). “It is well settled that this ‘total
time’ theory of proving delay is insufficient to meet the contractor’s burden to prove that
government-caused delay actually delayed the overall completion of the project.” Fireman’s
Fund Ins. Co. v. United States, 92 Fed. Cl. 598, 669 n.88 (2010) (citations omitted).

               1.      Whether the Clay Plaintiff Encountered was a Differing Site
                       Condition

        Regarding the first element of plaintiff’s clay differing site condition claim, whether a
reasonable contractor reading the contract documents as a whole would interpret them as making
an affirmative representation, plaintiff argues the USACE made a positive representation, based
upon its own testing, the materials to be removed were composed of cobbles to fine silts, not
clay. Pl.’s MSJ at 38. Plaintiff asserts the USACE’s own website draws a distinction between
silt and clay, so it was reasonable for plaintiff to draw that same distinction. Id. at 31 (citing
Dredging Operations, USACE, https://www.sam.usace.army.mil/Missions/Civil-
Works/Navigation/Dredging-Operations/) (“Maintenance dredging operations involve the
repetitive removal of naturally recurring deposited bottom sediment such as sand, silt, and clays
in an existing navigation channel.”) (last visited Feb. 15, 2022). The government responds the
“cobbles to fine silts” representation did not exclude any amount of clay. Def.’s Cross-MSJ at
34. Moreover, the government points out the solicitation referred to a water quality certification
which directed readers to a public document containing the sediment composition. Id. at 36.
Had plaintiff “carefully review[ed] the solicitation,” the government argues, plaintiff would not
have been “surprised” at the lack of sediment information. Id.

        The solicitation stated the material to be dredged “is composed of cobbles to fine silts,”
without mentioning clay. Def.’s Cross-MSJ App. at 273 (2014 solicitation); Weeks Dredging &
Contracting, Inc. v. United States, 13 Cl. Ct. 193, 219 (1987) (“Where the contract contains no
affirmative (positive or negative) representations of the subsurface conditions, purportedly relied
on by the contractor, the government has no liability.”), aff’d, 861 F.2d 728 (Fed. Cir. 1988).
Additionally, the solicitation included a water quality certification with which plaintiff was
required to comply. Def.’s Cross-MSJ App. at 258, 263 (2014 solicitation). The certification
disclosed to all bidders that “[s]ediment sampling in the navigation channel and boat basin
occurred . . . on October 5, 2010; with results documented in a Suitability Determination (SD)
dated January 6, 2011.” Id. at 263 (2014 solicitation). The publicly available suitability
determination unambiguously stated the boat basin sediment was comprised of “less than 1%
gravel, 22% sand, 71% silt, and 7% clay.” Pl.’s MSJ at 32. Viewing “the contract documents as
a whole,” the government did not affirmatively represent plaintiff would not encounter clay in
the solicitation. Int’l Tech. Corp., 523 F.3d at 1348; Comtrol, 294 F.3d at 1363; H.B. Mac, Inc.,
153 F.3d at 1347. To the contrary, by referencing the suitability determination, “the contract
indicated” plaintiff could expect to encounter exactly 7% clay content. H.B. Mac, Inc., 153 F.3d
at 1345. “A contractor has a duty to review information referred to and made available for
inspection in the contract documents.” Delhur Indus., Inc. v. United States, 95 Fed. Cl. 446, 457
(2010) (citing Randa/Madison Joint Venture III v. Dahlberg, 239 F.3d 1264, 1270–72 (Fed. Cir.



                                                - 27 -
2001); Neal & Co. v. United States, 36 Fed. Cl. 600, 617 (1996) (holding that in determining if a
contractor’s claim is reasonable, the court “must assess all of the information that was available
to the bidders at the time of bidding”), aff’d, 121 F.3d 683 (Fed. Cir. 1997)). Plaintiff’s failure to
review the suitability determination does not mean the government misrepresented the clay
content in the waterway. Id.; Pl.’s Reply at 15; Def.’s Cross-MSJ App. at 362 (deposition of
MIC co-owner Joseph Bernert at 38:2–18 (excerpts)) (indicating plaintiff did not review the
suitability determination containing the sediment contents). The USACE’s website—
unreferenced by the contract—listing silt and clays separately has no bearing on the fact 7% clay
content was explicitly disclosed. Pl.’s MSJ at 31–32. Accordingly, “a reasonable contractor
reading the contract documents as a whole would interpret them as” representing the material to
be dredged was composed of cobbles to fine silts, and—through the water quality certification—
7% clay. Int’l Tech. Corp., 523 F.3d at 1348; H.B. Mac, Inc., 153 F.3d at 1345; Delhur Indus.,
Inc., 95 Fed. Cl. at 457. Plaintiff fails to establish the first element of its clay differing site
condition claim. Int’l Tech. Corp., 523 F.3d at 1348; Comtrol, 294 F.3d at 1363; H.B. Mac, Inc.,
153 F.3d at 1347.

        For the second element—whether the conditions were reasonably foreseeable—plaintiff
argues it would be unreasonable to expect a bidder to go beyond the water quality certification
referenced by the solicitation to uncover sediment sampling results which indicate the presence
of clay. Pl.’s Reply at 15. The government responds by arguing plaintiff’s “unsubstantiated
assertions” are not evidence of what a reasonable contractor would do, and plaintiff should have
reviewed the solicitation more carefully. Def.’s Reply at 17 (quoting Jones v. Dep’t of Health &
Hum. Servs., 834 F.3d 1361, 1369 (Fed. Cir. 2016)). Even without the water quality
certification, the government asserts fine silts includes clay under the ASTM version of the
Unified Soil Classification System, so the solicitation did not represent no clay would be present.
Def.’s Cross-MSJ at 34; Def.’s Cross-MSJ App. at 522–23 (9 October 2014 USACE email to
MIC estimator regarding ASTM Standard). The government states the contracting officer even
provided plaintiff, at its request, with the applicable ASTM standard before plaintiff provided
any submittals. Id. at 35.

        Even if the government affirmatively represented no clay was present, the presence of
clay would have been “reasonably foreseeable to [plaintiff] with the information available to [it]
outside the contract documents.” Int’l Tech. Corp., 523 F.3d at 1349. First, the suitability
determination is a public document referenced by the solicitation and described as containing the
results of “sediment sampling in the navigation channel and boat basin.” Def.’s Cross-MSJ App.
at 263 (2014 solicitation). “[O]n the basis of all the information available to [plaintiff] at the
time of bidding,” the presence of clay was therefore reasonably foreseeable. Sergent Mech. Sys.,
34 Fed. Cl. at 518 (quoting Mojave Enters., 3 Cl. Ct. at 356–57). Second, if plaintiff perhaps
missed the suitability determination during its “half hour” review of the 150-page solicitation
and “was surprised” about the “limited information about sediments,” the burden was on plaintiff
to make the “relatively simple inquir[y]” to the government which would have revealed the
information plaintiff sought. Def.’s Cross-MSJ App. at 362, 364–65 (deposition of MIC co-
owner Joseph Bernert at 38:2–18, 40:24–41:3 (excerpts)); Foster Constr. C.A., 435 F.2d at 888
(“The contractor is unable to rely on contract indications of the subsurface only where relatively
simple inquiries might have revealed contrary conditions.”). Instead, plaintiff rested on a thirty-
minute review of the 150-page solicitation and looked no further for sediment information.



                                                - 28 -
Foster Constr. C.A., 435 F.2d at 888. Plaintiff’s assumption about the sediment contents, when
plaintiff failed to review the suitability determination or inquire for further information, “is more
akin to a miscalculation.” Weeks Dredging & Contracting, Inc., 13 Cl. Ct. at 219. The clay
content was “discoverable by . . . review of the contract documents [and is thus] chargeable to
the contractor.” Sergent Mech. Sys., 34 Fed. Cl. at 518. Accordingly, plaintiff fails to establish
the second element of its clay differing site condition claim. Int’l Tech. Corp., 523 F.3d at 1349;
Renda Marine, Inc., 509 F.3d at 1376.

        Regarding the third element, whether plaintiff relied on the contract’s representations,
plaintiff does not expressly state it relied on the representations contained in the solicitation and
contract, but the argument can be inferred from plaintiff’s briefs. See Pl.’s MSJ at 38–39
(“USACE made a representation that silt was the smallest particle to be dredged. They were
incorrect. [Plaintiff] encountered clay . . . . Clay is harder to dredge. Because [plaintiff]
encountered clay and clay was not listed as a material to be dredged, [plaintiff] encountered a
differing site condition . . . .”). The government does not argue plaintiff cannot meet its burden
of proof as to the third element. Def.’s Cross-MSJ at 34 (“Here, the undisputed evidence
demonstrates that [plaintiff] cannot meet its burden of proof as to the first, second, or fourth
elements necessary for sustaining a differing site condition claim with regard to any of
[plaintiff]’s alleged differing site conditions.”).

        Plaintiff cites several cases where contractors relied on vibracore logs to understand the
sediment contents of the sites at issue, unlike plaintiff in this case. Compare Pl.’s MSJ at 27–28
(citing Foster, 435 F.2d at 888–89 (contractor entitled to rely on subsurface condition logs);
Farnsworth & Chambers Co. v. United States, 346 F.2d 577, 580 (Ct. Cl. 1965) (contractor
entitled to rely on the government’s representations in “drawings, specifications and borings”);
Vann v. United States, 420 F.2d 968, 975–76 (Ct. Cl. 1970) (contractor misled by contract
drawings)), with Pl.’s MSJ at 31 (“The contract described the ‘material to be removed’ as: . . .
cobbles to fine silts.”), and Def.’s Cross-MSJ App. at 364–65 (deposition of MIC co-owner
Joseph Bernert at 40:24–41:3 (excerpts)) (“I was surprised there was no vibracores. There was
very limited information about the sediments.”). The government did not provide bidders with
vibracore logs in this case, so plaintiff “was surprised” about the “limited information about
sediments” after spending a “half hour” reviewing the 150-page solicitation. Def.’s Cross-MSJ
App. at 362, 364–65, (deposition of MIC co-owner Joseph Bernert at 38:2–18, 40:24–41:3
(excerpts)). Rather than review the contract further and discover the referenced suitability
determination which contained the sediment sampling results, or make the “relatively simple
inquir[y]” to the government for details of the sediment contents, plaintiff instead relied on its
own assumptions. Foster Constr. C.A., 435 F.2d at 888 (holding a “contractor is unable to rely
on contract indications of the subsurface only where relatively simple inquiries might have
revealed contrary conditions”); Def.’s Cross-MSJ App. at 362 (deposition of MIC co-owner
Joseph Bernert at 38:2–18 (excerpts)) (indicating plaintiff did not review the suitability
determination containing the sediment contents). “Plaintiff had a right to rely on the
[g]overnment’s specifications”—plaintiff, however, did not rely on the provided specifications
here. Fehlhaber Corp., 151 F. Supp. at 825. “Reasonable reliance cannot exist where the
contractor bid without having reviewed the contract documents on which it seeks to rely.”
Comtrol, 294 F.3d at 1364; Def.’s Cross-MSJ App. at 362 (deposition of MIC co-owner Joseph
Bernert at 38:2–18 (excerpts)). The Court finds plaintiff did not “in fact rel[y] on the contract



                                                - 29 -
representation,” so plaintiff fails to establish the third element of its clay differing site condition
claim. Int’l Tech. Corp., 523 F.3d at 1349; Comtrol, 294 F.3d at 1364; Delhur Indus., Inc., 95
Fed. Cl. at 457 (citing Randa/Madison Joint Venture III, 239 F.3d at 1270–72) (“A contractor
has a duty to review information referred to and made available for inspection in the contract
documents.”).

        For the fourth element, whether the conditions differed from the representation and
plaintiff suffered damages as result, plaintiff argues because clay is more difficult to dredge, its
production rate was significantly lower than typical. Pl.’s MSJ at 37–38. Plaintiff takes its
typical dredge rate, compares it to the amount plaintiff actually dredged, and attributes the
difference to clay. Id. The government argues plaintiff “cannot prove ‘the extent to which
completion of the contract work as a whole was delayed’” by the clay content, so its excusable
delay claim must fail. Def.’s Reply at 18–19 (citing Int’l Tech. Corp., 523 F.3d at 1349;
Morganti Nat., 49 Fed. Cl. at 132). The government states plaintiff provided no admissible
evidence to support its typical dredge rate assertion or to prove the 7% clay content is solely
attributable for the delay claimed. Id. at 19.

         At the outset, the conditions plaintiff encountered did not differ from those represented
because the government unequivocally disclosed the presence of clay content in the boat basin.
Pl.’s MSJ at 32; Int’l Tech. Corp., 523 F.3d at 1348; Comtrol, 294 F.3d at 1363; H.B. Mac, Inc.,
153 F.3d at 1347. Addressing plaintiff’s claim for damages regardless, plaintiff merely shows it
progressed slowly while dredging the boat basin and then leaps to the conclusion this was
“caused by . . . stiff clay.” Pl.’s Reply at 16–17. Plaintiff “takes the original . . . completion
date[], computes therefrom the . . . overrun, points to [stiff clay] for which defendant was
allegedly responsible and which ‘contributed’ to the overall extended time, and then leaps to the
conclusion that the entire overrun time was attributable to defendant.” Law, 195 Ct. Cl. at 382.
Plaintiff’s use of a “total time theory” to prove delay is impermissible for showing the damages
required by the fourth element of a differing site condition claim because it assumes the
government is responsible for all of the claimed delay. Catel, Inc., 2012 WL 3104366, at *34
(quoting Morganti Nat., 49 Fed. Cl. at 134); Int’l Tech. Corp., 523 F.3d at 1349. “It is well
settled that this ‘total time’ theory of proving delay is insufficient to meet [plaintiff]’s burden” to
show what damages it suffered. Fireman’s Fund Ins., 92 Fed. Cl. at 669 n.88 (citation omitted).
Accordingly, plaintiff fails to establish the fourth element of its clay differing site condition
claim. Id.; Catel, Inc. v. United States, 2012 WL 3104366, at *34; Int’l Tech. Corp., 523 F.3d at
1349.

        The Court finds no dispute of material fact that plaintiff failed to establish it encountered
a differing site condition due to clay. Int’l Tech. Corp., 523 F.3d at 1348–49; Comtrol, 294 F.3d
at 1363–64; H.B. Mac, Inc., 153 F.3d at 1347; Renda Marine, Inc., 509 F.3d at 1376; Matsushita,
475 U.S. at 587. The Court accordingly grants the government’s motion for summary judgment
and denies plaintiff’s motion for summary judgment on plaintiff’s claim to a differing site
condition due to clay. Def.’s Cross-MSJ at 34–39; Pl.’s MSJ at 38–39. For this reason, whether
the government had actual or constructive notice of this claim is moot. See supra Section
VI.A.3.




                                                 - 30 -
                 2.       Whether the Debris Plaintiff Encountered was a Differing Site
                          Condition

        Like clay, plaintiff asserts the debris it encountered in the boat basin constituted a type 1
differing site condition. Pl.’s MSJ at 59. Plaintiff alleges the USACE knew “the basin was a
garbage dump,” yet represented to plaintiff the job was mere “routine maintenance dredging.”
Id. Plaintiff states the debris caused substantial downtime, id., and no pre-bid site visit would
have revealed what plaintiff discovered beneath the water. Pl.’s Reply at 20. The solicitation
stated plaintiff “may encounter” debris and the government had no knowledge of artificial
obstructions; plaintiff argues this implies any impediments would be few and limited to only
natural materials. Pl.’s MSJ at 58. Plaintiff lastly argues for the rule of ejusdem generis to limit
the warning of “miscellaneous debris” to only natural forest debris. 8 Pl.’s Reply at 19.

        The government responds plaintiff’s arguments are based on assumptions, attributable
only to contractor error. Def.’s Cross-MSJ at 39. According to the government, “[t]he
solicitation’s use of the word ‘may’ did not constitute an ‘affirmative’ representation that any
‘miscellaneous debris’ a contractor might encounter would be limited to a particular amount.”
Id. If plaintiff had conducted a pre-bid site visit as required, the government argues, plaintiff
would have discovered the nature and quantity of debris it would soon encounter. Id. at 40.
Lastly, the government disagrees with plaintiff’s application of the rule of ejusdem generis.
Def.’s Reply at 20.

        Regarding the first element of plaintiff’s debris differing site condition claim, whether a
reasonable and prudent contractor reading the contract documents as a whole would interpret
them as making an affirmative representation, the contract stated plaintiff “may encounter
accumulations of forest trash, sunken logs, stumps, and miscellaneous debris.” Def.’s Cross-
MSJ App. at 123 (contract). The contract also stated “the [g]overnment has no knowledge of
cables, pipes, or other artificial obstructions or of any wrecks, wreckage, or other material that
would necessitate the employment of additional equipment for economical removal.” Id.

        While the parties suggest what a reasonable interpretation of these contract provisions
might be, neither party addresses how the Court is to determine how “a reasonable and prudent
contractor . . . would act in interpreting the contract documents.” H.B. Mac, Inc., 153 F.3d at
1345. Plaintiff argues the use of the word “may” indicates a lower probability and
“miscellaneous debris” is limited to natural debris, Pl.’s MSJ at 58—and that may indeed be how
plaintiff interpreted the contract—but that says little of how “a reasonable and prudent
contractor” would interpret the clauses. H.B. Mac, Inc., 153 F.3d at 1345. The government
describes plaintiff’s interpretations as “unreasonable assumption[s],” “implausible,” and
“contractor error,” Def.’s Cross-MSJ at 39–40; however, the government presents no evidence to
show “a reasonable and prudent contractor” would have interpreted the contract differently. H.B.
Mac, Inc., 153 F.3d at 1345. The parties further dispute which interpretation tools the Court
should use to understand the contract—plaintiff argues for ejusdem generis, the government

8
 “Ejusdem generis[, or ‘of the same kind,’] is a tool for determining ‘the correct meaning of words when there is
uncertainty. Ordinarily, it limits general terms which follow specific ones to matters similar to those specified.’”
Bay Cty., Fla. v. United States, 796 F.3d 1369, 1376 (Fed. Cir. 2015) (quoting Gooch v. United States, 297 U.S. 124,
128 (1936)).



                                                      - 31 -
argues for the use of context and “a reasonably intelligent person acquainted with the
contemporaneous circumstances” standard. Pl.’s Reply at 18; Def.’s Reply at 20 (quoting Enron
Fed. Sols., Inc. v. United States, 80 Fed. Cl. 382, 393 (2008); Armour of Am. v. United States, 96
Fed. Cl. 726, 737 (2010)). Plaintiff asserts:

       [Its] interpretation [of miscellaneous debris] is especially reasonable when it is
       juxtaposed with USACE’s assertion that it has no knowledge of cables, pipes, or
       other artificial obstructions or of any wrecks, wreckage, or other material that
       would necessitate the employment of additional equipment for economical
       removal. That is a clear statement that there are no known artificial items.

Pl.’s Reply at 19. The government argues plaintiff fails to show the contract made “an
‘affirmative’ representation regarding the nature and amount of debris to be encountered.”
Def.’s Reply at 20 (first citing Int’l Tech. Corp., 523 F.3d at 1348; and then citing H.B. Mac,
Inc., 153 F.3d at 1347).

        While the parties dispute the correct way to interpret the contract, both parties failed to
establish how “a reasonable and prudent contractor . . . would act in interpreting the contract
documents.” H.B. Mac, Inc., 153 F.3d at 1345; P.J. Maffei Bldg. Wrecking Corp., 732 F.2d at
917 (citing H. N. Bailey & Assocs. v. United States, 449 F.2d 387, 390 (Ct. Cl. 1971); Hegeman-
Harris & Co. v. United States, 440 F.2d 1009, 1016 (Ct. Cl. 1971)); see RDA Constr. Corp. v.
United States, 132 Fed. Cl. 732, 772–73 (2017) (citing expert testimony on how a reasonable and
prudent contractor would interpret the contract in question), aff’d, 739 F. App’x 644 (Fed. Cir.
2018). In particular, neither party puts forth evidence of how a reasonable and prudent
contractor would interpret the government’s knowledge disclaimer as to artificial obstructions
and wrecks. In the context of this contract, it may be the case a reasonable and prudent
contractor would put great weight on the government’s affirmative representation that it has no
knowledge of artificial obstructions or wrecks. Comtrol, 294 F.3d at 1363; H.B. Mac, Inc., 153
F.3d at 1347. The government’s knowledge disclaimer may be particularly relevant to such a
contractor given the waterway is under the control and supervision of the U.S. Coast Guard and
regularly maintained by the USACE. See generally Ex. K (the USACE’s specifications for
dredging the waterway in 2002, 2003, 2007, 2009, 2011, and 2014); Ex. J. at 78 (the USACE’s
2015 dredging specification). Considering the waterway is under the government’s control, it is
unclear how a reasonable and prudent contractor would interpret the government’s affirmative
representation it lacked knowledge of artificial obstructions; thus, “the Court concludes that the
‘better course’ here . . . is to deny the cross motions for summary judgment and proceed to a full
trial.” Weston/Bean Joint Venture v. United States, 115 Fed. Cl. 215, 218 (2014) (citing
Anderson, 477 U.S. at 255) (denying summary judgment due to disputes of material fact as to
what the contract clauses “indicated”); see also RDA Constr. Corp., 132 Fed. Cl. at 772–73
(citing expert testimony on how a reasonable and prudent contractor would interpret the contract
in question).

       D.      Plaintiff’s Claims the USACE Withheld Superior Knowledge

       Plaintiff and the government cross-motion for summary judgment on four counts of
breach of contract due to the government withholding superior knowledge of: minimum pipe



                                               - 32 -
size, log traffic, debris, and clay. Pl.’s MSJ at 1–2; Def.’s Cross-MSJ at ii; Tr. at 131:17–132:14
(both parties agreeing failure to disclose superior knowledge requires an excusable delay
analysis). “The superior knowledge doctrine imposes upon a contracting agency an implied duty
to disclose to a contractor otherwise unavailable information regarding some novel matter
affecting the contract that is vital to its performance.” Giesler v. United States, 232 F.3d 864,
876 (Fed. Cir. 2000); see also McCormick Constr. Co. v. United States, 18 Cl. Ct. 259, 265
(1989) (quoting Util. Contractors, Inc. v. United States, 8 Cl. Ct. 42, 52 (1985), aff’d, 790 F.2d
90 (Fed. Cir. 1986)) (“Superior knowledge is ‘knowledge which is vital to performance of the
contract but which is unknown and is not reasonably available to bidders who are thereby
misled.’”), aff’d, 907 F.2d 159 (Fed. Cir. 1990). “This ‘superior knowledge’ doctrine can, in
limited circumstances, supply the basis for a breach of contract.” GAF Corp. v. United States,
932 F.2d 947, 949 (Fed. Cir. 1991).

        To show a breach of contract under the superior knowledge doctrine, plaintiff must
produce specific evidence that it: (1) “undertook to perform without vital knowledge of a fact
that affects performance costs or duration; (2) the government was aware [plaintiff] had no
knowledge of and had no reason to obtain such information; (3) any contract specification
supplied misled [plaintiff] or did not put it on notice to inquire; and (4) the government failed to
provide the relevant information.” Giesler, 232 F.3d at 876 (citing Hercules Inc. v. United
States, 24 F.3d 188, 196 (Fed. Cir. 1994), aff’d, 516 U.S. 417 (1996)).

                 1.       Whether the USACE Withheld Superior Knowledge of a Minimum
                          Pipe Size

        Plaintiff argues the government failed to disclose its superior knowledge of the 12”
minimum sufficient discharge pipe size in the 2014 solicitation. Pl.’s MSJ at 65. According to
plaintiff, a 12” discharge pipe was necessary to do the project, evidenced by the fact that four out
of the five solicitations preceding 2014 required “[a] hydraulic (pipeline) dredge plant of
sufficient size (minimum 12” at discharge).” Id. at 61–62 (citing the 2002, 2007, 2009, and 2011
solicitations for dredging the waterway); see also Ex. J. at 78 (the 2015 resolicitation reinserted
the 12” minimum discharge pipe size). The government withheld the pipe size information to
increase competition on the solicitation, argues plaintiff. Pl.’s MSJ at 65. Plaintiff states it “was
led to believe that its Toyo pumps, with their 10” pipes, would be sufficient to move the
described materials.” Id. Plaintiff asserts the minimum pipe size qualifies as superior
knowledge because the Competition in Contracting Act (“CICA”) required the government to
use the least restrictive specifications to complete the job in the pre-2014 solicitations. Pl.’s
Reply at 22–23 (citing 41 U.S.C. § 253(a) (1994); 10 U.S.C. § 2305(a)(1) (1994); 48 C.F.R. §§
11.002(a)(1)(ii), 14.101(a) (1998)). 9 Therefore, plaintiff argues if the minimum 12” pipe size
was the least restrictive specification before 2014, then it must have been the minimum sufficient
pipe size in 2014. Id.

        The government responds, “[t]here is no evidence in the record to support [plaintiff’s]
assertion that USACE believed that ‘a narrower pipe was not sufficient’ at the time of the project
9
  The statute plaintiff cites, 41 U.S.C. § 253(a), last appeared in the United States Code in 2011, when Congress
recodified title 41. See generally Pub. L. No. 111-350, 124 Stat. 3677 (2011). The language of former § 253(a) now
appears in 41 U.S.C. § 3301 (2018).



                                                     - 33 -
solicitation, or at any time at all for that matter.” Def.’s Cross-MSJ at 42. According to the
government, eliminating the minimum pipe size requirement was an effort to create a
“performance specification” based solicitation. Id. (citing Def.’s Cross-MSJ App. at 480 (“[T]he
whole point of a performance contract, performance-based contract, is that we don’t dictate
means and methods. If we wanted to do that, we would have put it in the specs and it would not
have been a performance-based contract.” (deposition of contracting officer Elizabeth Chien at
71:2-8)). The government argues there is no evidence 12” is the minimum size necessary, and if
it were, the government would not sabotage its own contract by intentionally withholding a
required specification. Def.’s Reply at 21. The government asserts even plaintiff does not
believe a 12” pipe is required because plaintiff argues it could have completed the project with
more time using its 10” pipe. Def.’s Reply at 21–22.

        Regarding the first element, whether plaintiff “undertook to perform without vital
knowledge of a fact that affects performance costs or duration,” there is no dispute plaintiff was
unaware of the 12” minimum pipe size requirement from past solicitations because the USACE
removed that requirement in 2014. Pl.’s MSJ at 61–63; Def.’s Cross-MSJ at 41–42; Giesler, 232
F.3d at 876. The government also removed the provision notifying bidders of the availability of
prior dredging records, which would have presumably included the past solicitations with the
minimum pipe size requirement—all five of the previous solicitations and the 2015 resolicitation
contained the prior dredging record notice. See Ex. K (the 2002, 2003, 2007, 2009, and 2011
specifications all stating “records of previous dredging, sediment analyses, and detailed current
conditions surveys are available for inspection”); Ex. J. at 78 (same). Plaintiff accordingly had
no way to learn of this fact, even if it wanted to. Giesler, 232 F.3d at 876.

        Further, the government included the 12” minimum pipe size requirement in four of the
five previous solicitations for this dredging contract, and then reinserted the requirement in the
2015 resolicitation after plaintiff failed to perform the contract with its 10” pipe. Pl.’s MSJ at
61–62 (citing the 2002, 2007, 2009, and 2011 solicitations for dredging the waterway); Ex. J. at
78 (the 2015 resolicitation). The CICA requires the government to only use restrictive
conditions “to the extent necessary” to complete the job. 48 C.F.R. § 11.002(a)(1)(ii); 41 U.S.C.
§ 3301(a); 10 U.S.C. § 2305(a)(1) (requiring agencies to “solicit bids or proposals in a manner
designed to achieve full and open competition for the procurement.”). Assuming the government
abided by the law in the years before and after 2014, the inclusion of a minimum 12” pipe size
necessarily implies this is the least restrictive means to complete the contract—the government
even stated 12” is the minimum “sufficient” discharge pipe size. Ex. K at 9, 13, 16, 21 (the
2002, 2007, 2009, and 2011 solicitations all describing a 12” pipe size as minimally sufficient)
Ex. A at 3, ECF No. 80-1 (deposition of USACE project manager John Pell at 14:15–25
(excerpts)) (stating the government believed in 2009 12” was the minimum sufficient pipe size).
Accordingly, under this particular dredging contract, the government made the minimum
discharge pipe size into “knowledge which is vital to performance of the contract.” McCormick,
18 Cl. Ct. at 265; Util. Contractors, Inc., 8 Cl. Ct. at 52; Giesler, 232 F.3d at 876.

        The government argues a smaller pipe size could be sufficient to complete the project,
but the government’s argument misses the point. Def.’s Cross-MSJ at 41–42. For years, the
government identified 12” as the minimum “sufficient” pipe size to complete the project. Ex. K
at 9, 13, 16, 21 (the 2002, 2007, 2009, and 2011 solicitations all describing a 12” pipe size as



                                              - 34 -
minimally sufficient). Even if a narrower pipe size may have been sufficient under the right
circumstances as the government asserts, Def.’s Cross-MSJ at 42, that does not change the fact
the government made pipe size vital to the contract and then failed to disclose it. Giesler, 232
F.3d at 876. Once the government sets a minimum requirement for a solicitation, it is not
required to maintain that minimum requirement for every subsequent solicitation. Where,
however, the government establishes a minimum requirement that it uses for several years—one
it identifies multiple times as minimally “sufficient”—and then fails to inform bidders that it has
removed the minimum requirement, the government impermissibly withholds vital knowledge.
Giesler, 232 F.3d at 876; Panoramic Studios, Inc. v. United States, 413 F.2d 1156, 1166–67 (Ct.
Cl. 1969) (“[T]he Government has an affirmative duty to reveal what it knows to bidders . . . .”);
Helene Curtis Indus., Inc. v. United States, 312 F.2d 774, 778 (Ct. Cl. 1963) (citation omitted)
(“Although it is not a fiduciary toward its contractors, the [g]overnment—where the balance of
knowledge is so clearly on its side—can no more betray a contractor into a ruinous course of
action by silence than by the written or spoken word.”); Util. Contractors, Inc., 8 Cl. Ct. at 52.

         Lastly, the minimum pipe size affected the performance costs and duration of the
contract, as evidenced by the significant delays and costs caused by clogs in plaintiff’s 10” pipe.
Pl.’s MSJ at 41–54 (citing Ex. H at 37–51 (plaintiff’s interrogatory response including photos of
debris and description of the clogs and delays arising therefrom); Ex. L (daily construction
reports of the delay cause by machinery clogs)); Tr. at 20:1–11 (plaintiff’s counsel stating debris
would make it through the equipment, only to clog plaintiff’s discharge pipe, forcing plaintiff to
cease dredging “to raise up a section of the sunken pipe and try to get it out”). Although the
difference between a 12” pipe and a 10” pipe appears minor, a 10” pipe has a 31% smaller cross-
sectional area than a 12” pipe. 10 Pl.’s MSJ at 65. This change affects the fluid velocity and
pressure drop which, in turn, affects dredging performance. A smaller pipe would also increase
the likelihood of delays due to clogs than would otherwise occur with a larger pipe. See Ex. L
(daily construction reports of the delay caused by machinery clogs). Accordingly, the Court
finds plaintiff “undertook to perform [the contract] without vital knowledge of a fact that affects
performance costs [and] duration.” Giesler, 232 F.3d at 876. Plaintiff has successfully shown
the first element of the superior knowledge doctrine for minimum pipe size. Id.

        Regarding the second element, whether “the government was aware [plaintiff] had no
knowledge of and had no reason to obtain [the] information,” the USACE admitted it removed
the pipe size requirement to increase bidding on the project, so it must have known plaintiff
lacked that knowledge. Id.; Ex. A at 3 (deposition of USACE project manager John Pell at 15:3–
12 (excerpts)) (stating the government removed the minimum sufficient pipe size due to the
project only receiving “one bid or no bids”). The government does not argue plaintiff had reason
to obtain the pipe size information, either; instead, despite its solicitations before and after 2014
defining 12” as minimally sufficient, the government rests on its assertion a smaller pipe size
was sufficient. Def.’s Cross-MSJ at 41–42. Even assuming plaintiff had reason to obtain the
pipe size information, it could not because the government also removed in 2014, and reinserted
in 2015, the notice to bidders that records of previous dredging are available for inspection. See

10
  The cross-sectional area of a circular pipe is a function of its radius squared: 𝐴𝐴 = 𝜋𝜋𝑟𝑟 2 . Accordingly, by allowing
plaintiff to proceed with a 10” diameter pipe instead of a 12” diameter pipe, the government allowed plaintiff to
perform with dredging equipment comprising a 31% lower cross-sectional area, which undoubtedly affected
performance.



                                                         - 35 -
Ex. K (the 2002, 2003, 2007, 2009, 2011, and 2014 specifications); Ex. J at 10 (the 2015
resolicitation). The Court finds the government was aware plaintiff “had no knowledge” of the
12” minimum pipe size requirement “and had no reason to obtain such information.” Giesler,
232 F.3d at 876. Plaintiff satisfies the second element of the superior knowledge doctrine for
minimum pipe size. Id.; GAF Corp., 932 F.2d at 949; Hercules Inc., 24 F.3d at 196.

        For the third and fourth elements, whether the contract specification misled or put
plaintiff on notice to inquire and whether the government failed to provide the relevant
information, the government failed to indicate that pipe size would be important to completing
the project. See Def.’s Cross-MSJ App. at 1–130 (the 2014 dredging contract). Without prior
dredging records or any reason to doubt the sufficiency of its equipment to complete the project,
plaintiff would have no reason to inquire about such a detail. See Ex. K (the 2002, 2003, 2007,
2009, and 2011 specifications, but not the 2014 specification, all stating “records of previous
dredging, sediment analyses, and detailed current conditions surveys are available for
inspection”); Ex. J. at 78 (the 2015 specification stating the same); Ex. J at 10, 63–64 (plaintiff
has over 60 years of Pacific Northwest experience dredging ports, rivers, and waterways,
averaging 200,000 cubic yards dredged annually). The government’s silence as to pipe size
could mislead bidders to surmise a pipe size much smaller than 12” would be adequate, without
knowing the government for years described 12” as the minimally “sufficient” size. See Helene
Curtis Indus., Inc., 312 F.2d at 778 (“Although it is not a fiduciary toward its contractors, the
[g]overnment—where the balance of knowledge is so clearly on its side—can no more betray a
contractor into a ruinous course of action by silence than by the written or spoken word.”). The
government does not argue plaintiff was on notice or that it provided the relevant information.
See Def.’s Cross-MSJ at 41–43; Def.’s Reply at 21–22. Accordingly, the Court finds the
contract specification did not put plaintiff on notice to inquire about pipe size and the
government failed to provide the relevant information. Giesler, 232 F.3d at 876. Plaintiff
satisfies the third and fourth elements of its superior knowledge doctrine claim for minimum pipe
size. Id.

        The Court finds no dispute of material fact that the government withheld superior
knowledge of a minimum sufficient pipe size. Id.; Matsushita, 475 U.S. at 587. The Court
grants plaintiff’s motion for summary judgment and denies the government’s motion for
summary judgment on this issue. Giesler, 232 F.3d at 876; GAF Corp., 932 F.2d at 949;
Hercules Inc., 24 F.3d at 196.

               2.      Whether the USACE Withheld Superior Knowledge of Log Traffic

        Plaintiff alleges the government knowingly withheld superior knowledge of log traffic
because “[i]t removed the warning about large logs and trees moving with the currents and
damaging contractor’s equipment.” Pl.’s MSJ at 71. Plaintiff argues it bid on the solicitation at
issue “without knowledge” of this “vital information.” Id. As a result, plaintiff states “its pipes
were destroyed by the logs[,] negatively affecting production and the repetitive costs associated
with fixing broken pipes (labor, equipment, and replacement pipe) affect the total cost of the
project.” Id. Additionally, plaintiff argues any bidder inquiry regarding log traffic did not
become part of the contract because the government did not incorporate them by amendment.




                                               - 36 -
Pl.’s Reply at 24–25 (citing Per Aarsleff A/S v. United States, 829 F.3d 1303, 1311 (Fed. Cir.
2016)).

        The government responds to plaintiff’s log traffic claims by stating, “[t]he solicitation
warned bidders that they must ‘be satisfied before submitting [a] bid as to the hazards likely to
arise from weather conditions,’ and further warned bidders to expect to encounter ‘sunken logs’
and ‘stumps,’—which would obviously have been ‘floating logs’ at some point in time.” Def.’s
Cross-MSJ at 44 (citing Def.’s Cross-MSJ App. at 43, 123 (contract)). Plaintiff was also warned
about floating log traffic in a bidder inquiry, according to the government, which described
“water conditions that can change quickly due to weather and to be aware of trees coming down
the river.” Id. (citing Def.’s Cross-MSJ App. at 282 (15 August 2014 bidder inquiry)). By
warning of log traffic in a bidder inquiry prior to plaintiff’s bid, the government asserts the
information was reasonably available so plaintiff’s superior knowledge claim must fail. Def.’s
Reply at 22–23.

        Regarding the first element, whether plaintiff “undertook to perform without vital
knowledge of a fact that affects performance costs or duration,” plaintiff asserts, and the
government does not dispute, it “undertook to perform the dredging at issue without knowledge
that large logs and trees move with the currents and can damage [its] equipment.” Pl.’s MSJ
at 71; Giesler, 232 F.3d at 876. Plaintiff argues, undisputed, “[t]he log traffic affected
performance and costs” due to the logs repetitively breaking plaintiff’s pipes. Pl.’s MSJ at 71;
Giesler, 232 F.3d at 876. This issue is uncontested; accordingly, the Court finds plaintiff has
satisfied the first element of its log traffic superior knowledge claim. Giesler, 232 F.3d at 876.

         Regarding the second, third, and fourth elements of plaintiff’s log traffic superior
knowledge claim, id., plaintiff fails to satisfy these elements because plaintiff has not shown that
knowledge of floating log traffic was “not reasonably available to bidders.” McCormick, 18 Cl.
Ct. at 265 (quoting Util. Contractors, Inc., 8 Cl. Ct. at 52). On 15 August 2014, ten days before
plaintiff submitted its bid, a bidder inquiry was entered warning of “water conditions that can
change quickly due to weather and to be aware of trees coming down the river.” Def.’s Cross-
MSJ App. at 282 (15 August 2014 public bidder inquiry warning of log traffic). The solicitation
warned that “bidders will be held to have reviewed the questions and responses in ProjNet-BID
prior to bid submission.” Def.’s Cross-MSJ App. at 133 (the 2014 solicitation). It was plaintiff’s
standard practice to review such inquiries when preparing a project bid. Def.’s Cross-MSJ App.
at 287, 359, 390–91 (depositions of MIC employee Michael Harrison at 31:9-20, MIC co-owner
Joseph Bernert at 25:2-13, and MIC President David Bernert at 21:25-22:3, all testifying they
typically review bidder inquiries). Yet plaintiff does not argue, nor does it present any evidence,
that it ever reviewed the bidder inquiries prior to bidding on this particular contract. See Pl.’s
Reply 24–25; Def.’s Cross-MSJ at 6 (citing multiple depositions of plaintiff’s employees
testifying they typically review bidder inquiries but did not in this instance). In addition, the
contract warned plaintiff of “sunken logs” and “stumps,” which were necessarily floating logs at
some point. Def.’s Cross-MSJ App. at 123 (the 2014 contract stating “[t]he [c]ontractor may
encounter . . . sunken logs [and] stumps”). Accordingly, plaintiff cannot show the government
was aware plaintiff had no knowledge of log traffic and had no reason to obtain such
information, element two, because such information was “reasonably available to bidders.”
McCormick, 18 Cl. Ct. at 265 (quoting Util. Contractors, Inc., 8 Cl. Ct. at 52); Giesler, 232 F.3d



                                               - 37 -
at 876. Plaintiff cannot show the supplied contract specification misled it—element three—
because the contract warned plaintiff of “sunken logs” and “stumps,” and the bidder inquiries
plaintiff was required to review warned of floating log traffic. See Def.’s Cross-MSJ App. at 123
(the 2014 contract); McCormick, 18 Cl. Ct. at 265; Giesler, 232 F.3d at 876. Plaintiff lastly
cannot show the government failed to provide the log traffic information because it provided the
relevant bidder inquiry ten days before plaintiff submitted its bid and warned plaintiff of sunken
logs and stumps, element four. Giesler, 232 F.3d at 876; Delhur Indus., Inc., 95 Fed. Cl. at 457
(citing Randa/Madison Joint Venture III, 239 F.3d at 1270–72) (“A contractor has a duty to
review information referred to and made available for inspection in the contract documents.”).

        The Court finds no dispute of material fact that the government did not withhold superior
knowledge of log traffic. Giesler, 232 F.3d at 876; Matsushita, 475 U.S. at 587. The Court
grants the government’s motion for summary judgment and denies plaintiff’s motion for
summary judgment on this issue. GAF Corp., 932 F.2d at 949; Hercules Inc., 24 F.3d at 196.

               3.      Whether the USACE Withheld Superior Knowledge of Debris

        Like log traffic, plaintiff argues it bid on the solicitation without knowledge of the
“substantial quantities of man-made debris and sunken vessels” in the boat basin. Pl.’s MSJ at
76. Plaintiff states, “[t]he debris affected performance and costs as [plaintiff] could not dredge
when its dredge was clogged by debris or its dredge was damaged by sunken vessels, and the
repetitive costs . . . of removing clogs and debris (labor, equipment, and replacement equipment)
affect the total cost of the project.” Id. The government knew plaintiff was unaware of the man-
made debris, according to plaintiff, because it removed the warnings from past solicitations of:
“Debris including fish nets, steel trolling wire, and machinery may be found in the basin area
requiring frequent downtime for cleanouts and disposal. . . . Sunken boats, fishnets and other
miscellaneous debris may be encountered . . . .” Id.; compare Ex. K at 1–2 (2014 solicitation)
with id. at 9–10 (2011 solicitation), and id. at 13 (2009 solicitation), and id. at 16 (2007
solicitation), and id. at 19 (2003 solicitation), and id. at 21–22 (2002 solicitation). Plaintiff
asserts a pre-bid site visit would not have revealed the debris at issue. Pl.’s Reply at 25; see Ex.
J at 73 (the resolicitation stating, “[p]ortions of the marina boat basin have not been dredged
since 1982.”). Plaintiff therefore claims the government withheld superior knowledge. Pl.’s
MSJ at 76.

        The government responds by stating the solicitation warned about “miscellaneous
debris,” just as the pre-2014 solicitations characterized the debris of which plaintiff complains.
Def.’s Cross-MSJ at 44–45; but see Tr. at 202:5–8 (government counsel stating, “in hindsight,
would it have been even clearer to keep [the warning] language in [in 2014]? Sure. Did the
government put that language back in later? Sure.”). The government also asserts the existence
of debris was reasonably available if only plaintiff conducted a pre-bid site visit. Def.’s Cross-
MSJ at 45 (citing Def.’s Cross-MSJ App. at 526–27 (email internal to plaintiff describing steel
and lead line in the dredging area an employee witnessed on a 30 September 2014 visit)).

       For the first element of plaintiff’s debris superior knowledge claim—whether plaintiff
“undertook to perform without vital knowledge of a fact that affects performance costs or
duration”—plaintiff alleges it lacked any “knowledge of the substantial quantities of man-made



                                               - 38 -
debris and sunken vessels it encountered in the [b]oat [b]asin.” Pl.’s MSJ at 76; Giesler, 232
F.3d at 876. The government does not dispute plaintiff’s lack of knowledge as to debris in the
boat basin. See Def.’s Cross-MSJ at 44–45. No evidence in the record indicates plaintiff had
knowledge of the over thirty years of man-made debris or sunken vessels accumulated in the
boat basin. See Ex. J at 73 (the 2015 resolicitation stating, “[p]ortions of the marina boat basin
have not been dredged since 1982”). The effect debris had on plaintiff’s costs and performance
is also undisputed. See Pl.’s MSJ at 76; Def.’s Cross-MSJ at 44–45; Ex. H at 37–51 (plaintiff’s
interrogatory response including photos of debris and description of the clogs and delays arising
therefrom); Ex. L (daily construction reports of the delay cause by clogs)); Tr. at 20:1–11
(plaintiff’s counsel stating the debris would make it through the equipment, only to create a clog
in plaintiff’s discharge pipe, forcing plaintiff to cease dredging “to raise up a section of the
sunken pipe and try to get it out”). Accordingly, the Court finds plaintiff “undertook to perform
without vital knowledge of a fact that affects performance costs or duration.” Giesler, 232 F.3d
at 876.

          Regarding the second element—whether “the government was aware [plaintiff] had no
knowledge of and had no reason to obtain the information,” id.—in the five preceding
specifications for this project, the government warned: “Debris including fish nets, steel trolling
wire, and machinery may be found in the basin area requiring frequent downtime for cleanouts
and disposal. . . . Sunken boats, fishnets and other miscellaneous debris may be encountered
. . . .” Ex. K at 9–10, 13, 16, 19, 21–22 (comparison of solicitations from 2014, 2009, 2007.
2003, and 2002). In 2014, the government instead stated bidders “may encounter accumulations
of forest trash, sunken logs, stumps, and miscellaneous debris. . . . Except as indicated, the
[g]overnment has no knowledge of cables, pipes, or other artificial obstructions or of any wrecks,
wreckage, or other material that would necessitate . . . additional equipment for economical
removal.” Ex. K at 1–2 (2014 solicitation). The government posits its “miscellaneous debris”
warning justifies its ignorance as to plaintiff’s lack of knowledge of the man-made debris and
vessels—it does not. Def.’s Cross-MSJ at 44–45; Giesler, 232 F.3d at 876. By warning of
miscellaneous debris, 11 such as forest trash, logs, and stumps, while simultaneously denying any
knowledge of artificial obstructions or wrecks, the government effectively guaranteed any
contractor would have no advanced knowledge of the artificial debris it would encounter.
Fehlhaber Corp., 151 F. Supp. at 825 (“Plaintiff had a right to rely on the [g]overnment’s
specifications and drawings and the [g]overnment is bound by any assertions made
therein . . . .”). From a bidder’s perspective, if the contracting agency preemptively stated it had
no knowledge of such things, then most bidders would exercise their “right to rely on the

11
  “Ejusdem generis is a tool for determining ‘the correct meaning of words when there is uncertainty. Ordinarily, it
limits general terms which follow specific ones to matters similar to those specified.’” Bay Cnty., Fla., 796 F.3d at
1376 (quoting Gooch, 297 U.S. at 128). Accordingly, understanding “miscellaneous debris” in the context of the
2014 specification, it must be limited to natural items arising from a forest environment. Ex. K at 1–2 (2014
solicitation); Bay Cnty., Fla., 796 F.3d at 1376. The government argues this interpretation is “completely illogical”
because “common sense” would dictate the presence of some man-made debris. Def.’s Reply at 20. This
interpretation follows naturally, however, from the “context” of the government’s specification. Enron Fed. Sols.,
80 Fed. Cl. at 393. The very next paragraph in the specification denies having any knowledge of artificial
obstructions or wrecks, so to interpret the government’s warning of “miscellaneous debris” in the previous
paragraph as including artificial obstructions or wrecks is what would be “completely illogical.” Ex. K at 1–2 (2014
solicitation); Def.’s Reply at 20. The government cannot claim it warned plaintiff of artificial debris in one breath
and deny any knowledge of artificial debris in the next.



                                                       - 39 -
[g]overnment’s specifications,” as it would be highly unlikely any investigation or inquiry on the
part of the bidder would reveal any more information. Id. By making such patently false
representations, the government must have been fully aware plaintiff was without knowledge of
the over thirty years of man-made debris and sunken vessels that awaited plaintiff in the boat
basin. Giesler, 232 F.3d at 876. Plaintiff could not possibly possess knowledge which the
on-site contracting agency allegedly lacked. Morrison-Knudsen Co. v. United States, 345 F.2d
535, 539 (Ct. Cl. 1965) (“It was not incumbent upon the plaintiff, prior to submitting its bid and
entering into the contract, to conduct its own investigation in order to ascertain the truth or falsity
of the defendant’s positive assertions . . . .”). The government was quite aware of artificial
obstructions and wrecks when it drafted the 2002, 2003, 2007, 2009, and 2011 specifications, so
it was baseless for the government to deny having any such knowledge in the 2014 specification.
See Ex. K (comparison of solicitations from 2014, 2011, 2009, 2007, 2003, and 2002); Ex. A at 4
(deposition of USACE project manager John Pell at 21:8–18 (excerpts)) (stating the warnings
were removed to increase bidding, not because the artificial obstructions and wrecks had been
cleaned up); Ex. J at 73 (the 2015 resolicitation stating, “[p]ortions of the marina boat basin have
not been dredged since 1982,” which the government presumably knew in 2014).

        Regarding whether plaintiff had reason to obtain the debris information, plaintiff’s failure
to “examine the site of work and verify the character or materials,” as the contract expressly
advised, is not fatal to plaintiff’s claim. Def.’s Cross-MSJ App. at 123 (the 2014 contract). The
man-made debris plaintiff encountered were beneath the water and invisible prior to bidding on
the contract. Pl.’s Reply at 20 (citing Second Bowser Decl. Ex. X at 3, ECF No. 88-3
(deposition of contracting officer Bonilie Lackey at 80:17–19 (excerpts) (“That’s why we don’t
have site visits for dredging contracts, because there isn’t anything to see above water.”). The
USACE contracting officer acknowledged a site visit would not reveal what is beneath the water.
Id. Accordingly, the government was also aware plaintiff “had no reason to obtain the
information,” because a site visit would not have led plaintiff to discover the significant quantity
of man-made debris it encountered dredging the boat basin. 12 Giesler, 232 F.3d at 876.

       Further, the government argues “some amount” of artificial debris should have been
expected because “context defines a contract and the issues deriving thereof,” Enron Fed. Sols.,
80 Fed. Cl. at 393, and language “must be given that meaning that would be derived from the
contract by a reasonabl[y] intelligent person acquainted with the contemporaneous
12
   The government asserts the debris was reasonably available to plaintiff because a pre-bid site visit would have
revealed the man-made debris. Def.’s Cross-MSJ at 45. The government argues the information was reasonably
available because plaintiff, on a post-bid site visit, observed chunks of steel being used as anchors, observed
fishermen discarding lead line into the water, and learned vessels had previously sunken in the marina. Id. Even if
plaintiff learned of these things prior to bidding, however, none of them would have informed plaintiff of the over
thirty years of man-made debris accumulated from the boat basin’s use as a “garbage dump.” Ex. A at 18
(deposition of USACE project manager John Pell at 135:9–22 (excerpts)) (acknowledging the USACE’s difficulty
with getting Tribe members to stop dumping garbage in the marina); Ex. J at 73 (the resolicitation stating,
“[p]ortions of the marina boat basin have not been dredged since 1982.”); McCormick, 18 Cl. Ct. at 265.
Additionally, hearing of a few sunken vessels in the channel through a conversation with a local dock manager does
not make knowledge of sunken vessels “reasonably available.” Id. The government cannot turn contractors on site
visits into detectives on crime scenes for the purpose of uncovering government-withheld vital information. Id.;
Morrison-Knudsen Co., 345 F.2d at 539 (“It was not incumbent upon the plaintiff, prior to submitting its bid and
entering into the contract, to conduct its own investigation in order to ascertain the truth or falsity of the defendant’s
positive assertions . . . .”).



                                                          - 40 -
circumstances.” Armour of Am., 96 Fed. Cl. at 737 (citation omitted); Def.’s Reply at 20. Even
accepting the government’s argument as true—plaintiff should have expected some artificial
debris—no contractor could have discovered the boat basin contained over thirty years of man-
made debris accumulated from its use as a “garbage dump.” Giesler, 232 F.3d at 876 (“The
superior knowledge doctrine imposes upon a contracting agency an implied duty to disclose to a
contractor otherwise unavailable information regarding some novel matter affecting the contract
that is vital to its performance.”); Ex. J at 73 (the resolicitation stating, “[p]ortions of the marina
boat basin have not been dredged since 1982.”); Bowser Decl. Ex. A at 18, ECF No. 80-1
(deposition of USACE project manager John Pell at 135:9–22 (excerpts)) (acknowledging the
USACE’s difficulty with getting Tribe members to stop dumping garbage in the marina). The
Court finds “the government was aware [plaintiff] had no knowledge of and had no reason to
obtain the information” pertaining to artificial debris. Giesler, 232 F.3d at 876. Plaintiff
successfully establishes the second element of its debris superior knowledge claim. Id.; see also
McCormick, 18 Cl. Ct. at 265.

        For the third element—whether the contract specification misled plaintiff or did not put it
on notice to inquire, Giesler, 232 F.3d at 876—the 2014 specification, as discussed under
element two above, gave plaintiff no advanced knowledge of the artificial debris it could expect
to encounter. Ex. K at 1–2 (2014 solicitation). The specification preemptively stated the
government had no knowledge of artificial obstructions or wreckages, giving plaintiff no reason
to inquire about such things. Fehlhaber Corp., 151 F. Supp. at 825 (“Plaintiff had a right to rely
on the [g]overnment’s specifications and drawings and the [g]overnment is bound by any
assertions made therein . . . .”). By making such representations, the government misled plaintiff
regarding the government’s knowledge of the man-made debris and wreckages present in the
boat basin. Giesler, 232 F.3d at 876; Ex. J at 73 (the resolicitation stating, “[p]ortions of the
marina boat basin have not been dredged since 1982”); Ex. A at 18 (deposition of USACE
project manager John Pell at 135:9–22 (excerpts)) (acknowledging the USACE’s difficulty with
getting Tribe members to stop dumping garbage in the marina); Ex. K at 9–10, 13, 16, 19, 21–22
(the government warning bidders about artificial debris and sunken vessels in 2002, 2003, 2007,
2009, and 2011). Moreover, although plaintiff failed to perform a pre-bid site visit, the USACE
contracting officer acknowledged a site visit would not reveal what is beneath the water. Ex. X
at 164 (deposition of contracting officer Bonilie Lackey at 80:14–19 (excerpts)). Accordingly,
even if plaintiff performed a site visit, the significant quantity of man-made debris would have
nevertheless been “unknown and . . . not reasonably available” to plaintiff. 13 McCormick, 18 Cl.
Ct. at 265 (quoting Util. Contractors, Inc., 8 Cl. Ct. at 52). Plaintiff successfully establishes the
third element of its debris superior knowledge claim. Giesler, 232 F.3d at 876.

         Regarding the fourth element, whether “the government failed to provide the relevant
information,” id., the government clearly outlined the pertinent debris and wreckage information
in the 2015 resolicitation. See Ex. J at 78–79 (“Contractor may encounter accumulations of
forest trash, sunken logs, stumps, man-made wood products, wire and synthetic rope, metal
debris, fishing nets, tires, and other miscellaneous debris. . . . There are two reported sunken
vessels, . . . and likely [other] accumulations of debris within the boat basin . . . .”).
Unfortunately, the government provided no such warning for plaintiff in 2014; the government

13
     See supra note 12.



                                                 - 41 -
instead stated bidders “may encounter accumulations of forest trash, sunken logs, stumps, and
miscellaneous debris. . . . Except as indicated, the [g]overnment has no knowledge of cables,
pipes, or other artificial obstructions or of any wrecks, wreckage, or other material that would
necessitate . . . additional equipment for economical removal.” Ex. K at 1–2 (2014 solicitation).
Unlike the resolicitation or any previous solicitation, the 2014 contract fails to mention thirty-
years of artificial debris and sunken vessels. See, e.g., Ex. K at 9–10, 13, 16, 19, 21–22 (the
government warning bidders about artificial debris and sunken vessels in 2002, 2003, 2007,
2009, and 2011). Accordingly, the Court finds “the government failed to provide the relevant
information,” so plaintiff successfully establishes the fourth element of its debris superior
knowledge claim. Giesler, 232 F.3d at 876.

       The Court finds no dispute of material fact the government withheld superior knowledge
of man-made debris and sunken vessels. Giesler, 232 F.3d at 876; Matsushita, 475 U.S. at 587.
The Court grants plaintiff’s motion for summary judgment and denies the government’s motion
for summary judgment on this issue. Giesler, 232 F.3d at 876; GAF Corp., 932 F.2d at 949;
Hercules Inc., 24 F.3d at 196.

                4.      Whether the USACE Withheld Superior Knowledge of Clay

        Plaintiff’s last superior knowledge claim is based on the government withholding
knowledge of clay content in the material to be dredged in the boat basin. Pl.’s MSJ at 80.
Regarding plaintiff’s clay differing site condition claim, supra Section VI.C.1., the Court finds
the government disclosed the presence of clay by reference to a suitability determination which
contained sediment sampling results. Def.’s Cross-MSJ App. at 362 (deposition of MIC co-
owner Joseph Bernert at 38:2–18 (excerpts)) (indicating plaintiff did not review the suitability
determination containing the sediment contents); Comtrol, 294 F.3d at 1364 (“Reasonable
reliance cannot exist where the contractor bid without having reviewed the contract documents
on which it seeks to rely.”); Delhur Indus., Inc., 95 Fed. Cl. at 457 (citing Randa/Madison Joint
Venture III, 239 F.3d at 1270–72) (“A contractor has a duty to review information referred to and
made available for inspection in the contract documents.”). The elements of a differing site
condition claim differ in kind from a superior knowledge claim; therefore, the Court still assesses
plaintiff’s claim the government withheld superior knowledge of clay.

        Plaintiff argues the government performed its own testing on the material to be dredged
and stated in the solicitation it “is composed of cobbles to fine silts.” Pl.’s MSJ at 80. Plaintiff
asserts the government’s own testing showed approximately 7% clay in the boat basin, however,
and the government failed to disclose that knowledge. Id. Plaintiff concludes the presence of
clay is a material factor effecting the cost and performance of the contract, so the government
therefore failed to disclose superior knowledge. Id. at 80–81.

         The government responds by arguing the solicitation’s description of “cobbles to fine
silts” is not misleading and any knowledge relating to boat basin clay content was “reasonably
available to bidders.” Def.’s Cross-MSJ at 45. According to the government, “clay is entirely
consistent with the ‘cobbles to fine silts’ that the contract identifies, . . . [and] even if it were not,
the contract does not ‘affirmatively represent that only’ cobbles to fine silts would be
encountered, to the exclusion of anything else.” Def.’s Reply at 16 (citations omitted). The



                                                  - 42 -
government also offers “the document explicitly identified in the solicitation where [the clay
content] information existed” as evidence it did not withhold superior knowledge. Id. at 17.

        For the first element of plaintiff’s clay superior knowledge claim—whether plaintiff
“undertook to perform without vital knowledge of a fact that affects performance costs or
duration”—plaintiff alleges it had no knowledge of the clay content and the government does not
dispute this. Giesler, 232 F.3d at 876; see Pl.’s MSJ at 80; Def.’s Cross-MSJ at 44–45. No
evidence in the record indicates plaintiff had knowledge of the clay content. Additionally,
plaintiff alleges the clay affected its costs and performance because the clay slowed its dredging
rate. Pl.’s MSJ at 80 (citing Ex. H at 61 (plaintiff’s interrogatory response calculating 72.6%
decrease in efficiency)). The government included clay content as a “material factor[]” in its
cost estimate for the project, so it recognized clay could affect plaintiff’s costs and performance.
Ex. A at 9 (deposition of USACE project manager John Pell at 59:18–61:3 (excerpts)).
Accordingly, the Court finds plaintiff has satisfied the first element of its clay superior
knowledge claim. Giesler, 232 F.3d at 876.

        Regarding the second, third, and fourth elements—“(2) the government was aware
[plaintiff] had no knowledge of and had no reason to obtain such information; (3) any contract
specification supplied misled [plaintiff] or did not put it on notice to inquire; and (4) the
government failed to provide the relevant information”—the solicitation stated the material to be
dredged “is composed of cobbles to fine silts.” Def.’s Cross-MSJ App. at 273 (2014
solicitation); Giesler, 232 F.3d at 876. The government asserts fine silts includes clay under the
ASTM version of the Unified Soil Classification System. Def.’s Cross-MSJ at 34; see Def.’s
Cross-MSJ App. at 522–23 (USACE contracting officer providing plaintiff with “the Soil
Classification Table from ASTM D2487” on 8 October 2014, at plaintiff’s request).
Additionally, the solicitation included a water quality certification with which plaintiff was
required to comply. Def.’s Cross-MSJ App. at 258 (the 2014 solicitation stating “The Contractor
shall comply with the terms of the Water Quality Certification . . . .”), 263 (the water quality
certification contained within the 2014 solicitation). The certification disclosed to all bidders
“[s]ediment sampling in the navigation channel and boat basin occurred . . . on October 5, 2010;
with results documented in a Suitability Determination (SD) dated January 6, 2011.” Id. at 263.
The publicly available suitability determination stated the boat basin sediment was comprised of
“less than 1% gravel, 22% sand, 71% silt, and 7% clay.” Pl.’s MSJ at 32 (citing Bowser Decl.
Ex. 12 at 2, ECF No. 80-10 (the referenced suitability determination)).

        Accordingly, the government was not aware plaintiff lacked knowledge of the clay
content because, from the government’s perspective, it disclosed the presence of clay within the
specification and by reference to a publicly available document. Giesler, 232 F.3d at 876. If
plaintiff perhaps missed the suitability determination during its “half hour” review of the 150-
page solicitation and “was surprised” about the “limited information about sediments,” then, it
should have been on notice to inquire about such information. Def.’s Cross-MSJ App. at 362
(deposition of MIC co-owner Joseph Bernert at 38:2–18 (excerpts)) (indicating plaintiff did not
review the suitability determination containing the sediment contents); 364–65 (deposition of
MIC co-owner Joseph Bernert at 40:24–41:3 (excerpts)) (“I was surprised there was no
vibracores. There was very limited information about the sediments.”). Further, the government
did not fail to disclose the presence of clay because it provided that information by reference to a



                                               - 43 -
publicly available document. McCormick, 18 Cl. Ct. at 265 (quoting Util. Contractors, Inc., 8
Cl. Ct. at 52) (holding superior knowledge must be “unknown” and “not reasonably available to
bidders”). For these reasons, the government was not aware plaintiff had no knowledge of the
clay content—the contract specification at least put plaintiff on notice to inquire, and the
government did not fail to provide the relevant information because it was, at least, publicly
available. Giesler, 232 F.3d at 876. Plaintiff fails to establish the second, third, and fourth
elements of its clay superior knowledge claim. Id.; GAF Corp., 932 F.2d at 949; Hercules
Inc., 24 F.3d at 196.

        The Court finds no dispute of material fact the government did not withhold superior
knowledge of clay content. Giesler, 232 F.3d at 876; Matsushita, 475 U.S. at 587. The Court
grants the government’s motion for summary judgment and denies plaintiff’s motion for
summary judgment on this issue. Giesler, 232 F.3d at 876; GAF Corp., 932 F.2d at 949;
Hercules Inc., 24 F.3d at 196.

       E.      Whether Plaintiff Would Have Completed the Project Within the Time
               Sought

        The government argues even if plaintiff received the entire 117.5 days of claimed
excusable delay, “the termination for default must still be sustained as a matter of law,” because
plaintiff nevertheless would have failed to complete the contract. Def.’s Cross-MSJ at 46; Def.’s
Reply at 4 (quoting Morganti Nat., Inc., 49 Fed. Cl. at 130) (“[A] contractor ‘has the burden of
establishing by a preponderance of the evidence not only the existence of an excusable cause of
delay but also the extent to which completion of the contract work as a whole was delayed’ by
those causes, and not by delays of its own making.”). The government asserts it would have
taken plaintiff “another 780 days of non-stop dredging at its total production rate on this project
for [plaintiff] to complete the work.” Def.’s Cross-MSJ at 46 (measuring plaintiff’s daily dredge
rate with the 13,011 cubic yards dredged of the required 79,000 over 156 days following the
notice to proceed). Lastly, the government disagrees with plaintiff’s assertion it would have
dredged at 600 cubic yards per day for the entire excusable delay period when plaintiff was only
able to sustain that rate for two days and fails to account for any equipment problems, personnel
issues, or additional clay delay. Def.’s Reply at 5–7.

        Plaintiff initially disputed whether it must demonstrate “it would have completed the
contract but for the excusable causes that it identifies.” Pl.’s Reply at 8. At oral argument,
however, plaintiff conceded it must show it would have completed the contract but for the
excusable delay. Tr. at 156:1–17 (discussing the court’s holding in Morganti). Plaintiff
nevertheless cites to testimony from USACE project manager John Pell to support the
proposition “that when MIC was permitted to dredge without interruption by storms, MIC was
able to dredge 600 [cubic yards] per day.” Pl.’s Reply at 10 (citing Second Bowser Decl. Ex. V
at 164, ECF No. 88-1 (deposition of USACE project manager John Pell)). Plaintiff argues the
project manager “also confirmed that the 600 cubic yards per day was a sufficient rate, barring
the substantial weather delay, to complete the project on time.” Id. (citing Ex. V at 165
(deposition of USACE project manager John Pell)). Therefore, plaintiff argues, even the
USACE thought plaintiff’s unimpeded rate was sufficient to complete the dredging within the
claimed excusable delay time. Id.



                                              - 44 -
         If asserting its default was excusable, plaintiff must demonstrate it would have completed
the contract but for the excusable causes of its failure to timely perform. Sauer Inc. v. Danzig,
224 F.3d 1340, 1345 (Fed. Cir. 2000) (“[T]he unforeseeable cause must delay the overall
contract completion; i.e., it must affect the critical path of performance.”); Morganti Nat., Inc.,
49 Fed. Cl. at 134 (affirming a termination for default after concluding a contractor would not
have completed the contract but for the excusable delay). Any excusable delays must alter the
critical path of the project, “usually result[ing] in a corresponding delay to the completion of the
project.” Wilner v. United States, 24 F.3d 1397, 1399 n.5 (Fed. Cir. 1994). If the Court finds
plaintiff’s default was excusable, “the rights and obligations of the parties will be the same as if
the termination had been issued for the convenience of the Government.” FAR 52.249-10(c)
(incorporated by reference into the parties’ contract, Def.’s Cross-MSJ App. at 15).

        The parties agree the determination of whether plaintiff would have completed the
contract but for the excusable delays begins with the end of the fish window—1 September 2015.
Tr. at 156:6–17 (the parties confirming excusable delay days are added to the post-fish window,
so plaintiff’s productivity is calculated as if it is performing September and October). The
parties disagree, however, on the appropriate method for calculating plaintiff’s dredge rate if
granted any excusable delay, and present multiple conflicting methods for doing so. For
example, in its briefing, plaintiff argues it could have dredged at 600 cubic yards per day and that
would have been sufficient to complete the project if granted the claimed 117.5 days of
excusable delay. Pl.’s Reply at 10. At oral argument, plaintiff instead asserted it could dredge at
1,600 cubic yards per day. Tr. at 119:3–13. The government disputes each of plaintiff’s dredge
rate calculations because it asserts neither of them account for “any of the equipment problems,
personnel issues, and other delay factors.” Def.’s Reply at 6; Tr. at 205:16–206:22 (government
counsel at oral argument citing equipment problems, personnel issues, and holidays as
unaccounted for in plaintiff’s calculations). In its motion, the government argues plaintiff would
have needed another 780 days to complete the project. Def.’s Cross-MSJ at 46 (measuring
plaintiff’s daily dredge rate with the 13,011 cubic yards dredged of the required 79,000 over 156
days following the notice to proceed). Then in its reply brief, the government, under favorable
assumptions, says plaintiff would have instead been just 7,000 cubic yards short of completion if
granted all 117.5 days of excusable delay. Def.’s Reply at 6–7.

        Without considering the number of days, if any, of excusable delay plaintiff is entitled to,
the Court finds there are disputes of material fact as to the dredge rate plaintiff could have
sustained if granted any excusable delay. Matsushita, 475 U.S. at 587; Tr. at 207:13–20
(plaintiff’s counsel stating the total days of excusable delay, if any, is to be determined post-
summary judgment). Accordingly, the Court declines to enter summary judgment on this issue
because it cannot determine whether plaintiff would have completed the contract but for the
excusable causes of delay without knowing the rate at which plaintiff would have otherwise
performed. Sauer Inc., 224 F.3d at 1345; Morganti Nat., Inc., 49 Fed. Cl. at 134. The parties
must present the Court with sufficient evidence to demonstrate whether plaintiff would have
completed the project but for the excusable delay in consideration of all material factors,
including at least: the time of year, the weather, the equipment used, the material dredged, and
debris. See Tr. at 156:6–17 (the parties confirming excusable delay days are added to the post-
fish window, so plaintiff’s productivity is calculated as if it is performing at the beginning of



                                               - 45 -
September 2015). Plaintiff must also factor in which sources of excusable delay remain to
support its requested termination for default conversion and whether plaintiff would have
completed the contract but for this lesser amount of excusable delay. Sauer Inc., 224 F.3d at
1345; Morganti Nat., Inc., 49 Fed. Cl. at 134; Tr. 131:17–132:14 (both parties agreeing failure to
disclose superior knowledge requires an excusable delay analysis). The Court will defer ruling
on the issue of whether plaintiff would have completed the contract but for any excusable delay
until after trial.

       F.      Summary

        To summarize the Court’s findings regarding whether plaintiff is entitled to have its
termination for default converted to a termination for convenience, plaintiff motioned for
summary judgment on various grounds of excusable delay and breach of contract, and the
government submitted several motions for summary judgment of its own in defense. See supra
Section VI. First, the government defended against plaintiff’s excusable delay and differing site
condition claims by arguing plaintiff failed to comply with the contract’s notice provisions, FAR
52.249-10, 52.236-2. Supra Section VI.A. The Court finds plaintiff complied with the
excusable delay and differing site condition notice provisions only with respect to debris located
in the boat basin. Supra Section VI.A.1.b. The Court finds plaintiff failed to comply with the
notice provisions for its excusable delay and differing site condition claims arising from
unusually severe weather, debris outside the boat basin, clay, and floating logs. Supra Section
VI.A.1. In response to the government’s motion, plaintiff asserted the government waived the
notice provisions; the Court finds the government waived notice as a defense to every claim
except plaintiff’s clay differing site condition claim. Supra Section VI.A.2. In addition, plaintiff
asserted the government had actual knowledge of plaintiff’s claims, but the Court finds there are
disputes of material fact and declines to enter summary judgment on actual or constructive
notice. Supra Section VI.A.3. Accordingly, the government’s notice defense fails as to all but
plaintiff’s clay differing site condition claim, and the Court will not decide if the government had
actual or constructive notice of that claim because it is moot. Supra Section VI.A.

        The Court next addresses plaintiff’s several claims on the merits. See supra Sections
VI.B.–E. First, the Court finds plaintiff failed to support its unusually severe weather claim and
denies plaintiff any excusable delay as a result of the weather. Supra Section VI.B. Then, the
Court addresses plaintiff’s two differing site condition claims for debris and clay, and finds
plaintiff failed to establish its clay differing site condition claim, but disputes of material fact
prevent the Court from entering summary judgment on plaintiff’s debris differing site condition
claim. Supra Section VI.C. Next, plaintiff motioned for summary judgment on four claims that
the government withheld superior knowledge of: a minimum sufficient pipe size, log traffic,
debris, and clay. Supra Section VI.D. The Court finds plaintiff successfully established the
government breached the contract under the superior knowledge doctrine for two of its four
claims: minimum sufficient pipe size and debris. Supra Sections VI.D.1., VI.D.3. Lastly the
government argued plaintiff would not have completed the contract but for its claimed excusable
delay; the Court finds there are disputes of material fact and declines to enter summary judgment
on this issue. Supra Section VI.E.




                                               - 46 -
        In sum, plaintiff successfully established only its superior knowledge claims for
minimum sufficient pipe size and debris, and disputes of material fact prevent the Court from
entering summary judgment on plaintiff’s debris differing site condition claim. The government
waived its notice defense to all but plaintiff’s clay differing site condition claim. The Court
declines to enter summary judgment on the government’s actual or constructive notice of
plaintiff’s clay differing site conditions claim, but that issue is now moot because the claim fails
on the merits. At least four issues remain for trial to determine whether plaintiff is entitled to
have its termination for default converted to a termination for convenience: (1) the remedy for
the government’s failure to disclose superior knowledge of a minimum sufficient pipe size, see
supra Section VI.D.1.; (2) the remedy for the government’s failure to disclose superior
knowledge of debris, see supra Section VI.D.3.; (3) whether the debris plaintiff encountered
constitutes a differing site condition, and if so, the remedy, see supra Section VI.C.2.; and (4)
whether plaintiff would have completed the contract but for any excusable delay, see supra
Section VI.E.

VII.   Whether Plaintiff is Entitled to Compensable Delay

        The government next argues it is entitled to summary judgment on “Count I of
[plaintiff]’s Second Amended Complaint seeking ‘$638,260.81 in additional costs,’ because any
excusable delays [plaintiff] might have suffered were concurrent with delays attributable solely
to [plaintiff].” Def.’s Cross-MSJ at 26 (quoting Second Am. Compl. at 8). The government
states:

       The parties agree that “the fact that the contractor may also have caused concurrent
       delay is not fatal to the contractor’s claim for additional time due to excusable
       delay,” but that “if a period of delay can be attributed simultaneously to the actions
       of both the [g]overnment and the contractor, there are said to be concurrent delays,
       and the result is an excusable but not a compensable delay.”

Id. at 25 (quoting Pl.’s MSJ at 6). The government points to delays caused by plaintiff’s
submittal process, defective equipment, and project management as evidence plaintiff’s delays
were concurrent, not compensable. Id. at 25–26.

        Plaintiff argues any submittal delay occurring before work commenced would be
sequential and thus apportionable. Pl.’s Reply at 29. Plaintiff asserts the causes of compensable
delay, such as the weather, clay, and debris, occurred after any delay caused by plaintiff. Id. at
30. Plaintiff claims the government fails to establish any specific dates or times for a concurrent
delay analysis, and “[o]ne cannot find concurrency when they do not have a time period to
reference.” Id. Therefore, plaintiff argues the government is not entitled to summary judgment
on plaintiff’s claim to compensable delay. Id.

        “[N]ot all delays are excusable, and furthermore, not all excusable delays are
compensable.” Weaver-Bailey Contractors, Inc. v. United States, 19 Cl. Ct. 474, 476 (1990).
Compensable delay is delay where “the government [is] the sole proximate cause of the
contractor’s additional loss, and the contractor would not have been delayed for any other reason
during that period.” Triax-Pac. v. Stone, 958 F.2d 351, 354 (Fed. Cir. 1992) (internal quotations



                                               - 47 -
omitted). Sequential delay is defined as delay “where one party and then the other cause
different delays seriatim or intermittently.” R.P. Wallace, Inc., 63 Fed. Cl. at 410. “If a period
of delay can be attributed simultaneously to the actions of both the [g]overnment and the
contractor, there are said to be concurrent delays, and the result is an excusable but not a
compensable delay.” Morganti Nat., Inc., 49 Fed. Cl. at 132 (quoting Weaver-
Bailey Contractors, Inc., 19 Cl. Ct. at 476); William F. Klingensmith, Inc. v. United States, 731
F.2d 805, 809 (Fed. Cir. 1984). Plaintiff “has the burden of establishing by a preponderance of
the evidence” the existence of any excusable delay, compensable or otherwise. Morganti Nat.,
Inc., 49 Fed. Cl. at 132 (citations omitted); see Sauer Inc., 224 F.3d at 1347; Def.’s Cross-MSJ
App. at 15 (the parties’ contract incorporating by reference FAR 52.249-10 which defines
excusable delay as, “delay in completing the work aris[ing] from unforeseeable causes beyond
the control and without the fault or negligence of the Contractor”).

         The Court cannot yet decide what excusable delay, if any, plaintiff is entitled to. See
supra Section VI.; Tr. at 207:13–20 (plaintiff’s counsel stating the total days of excusable delay,
if any, is to be determined post-summary judgment). A compensable delay analysis requires the
Court to look at each specific instance of excusable delay plaintiff is entitled to and determine if
the government is “the sole proximate cause of [plaintiff]’s additional loss, and the contractor
would not have been delayed for any other reason during that period.” Triax-Pac., 958 F.2d at
354. Consequently, the Court cannot decide whether plaintiff is entitled to any compensable
delay until it decides if plaintiff is entitled to excusable delay. Id. Further, the government’s
blanket assertion that any excusable delay caused by weather, logs, clay, or debris was
concurrent with plaintiff’s delayed start, defective equipment, project planning, and personnel
management is unavailing because it does not assess each specific instance of excusable delay to
which plaintiff is entitled. Id.; see Def.’s Cross-MSJ at 26; Catel, Inc., 2012 WL 3104366, at
*33 (quoting CJP Contractors, Inc. v. United States, 45 Fed. Cl. 343, 372 (1999)) (“[I]n the
event of concurrent delays, the contractor ‘can attempt to prove the portion of the delay
attributable to the government[] that was separate and apart from the contractor’s delay.’”). The
government correctly states, and plaintiff acknowledges, plaintiff “has the burden of establishing
by a preponderance of the evidence” the existence of any excusable delay, compensable or
otherwise. Morganti Nat., Inc., 49 Fed. Cl. at 132; Tr. at 210:6–10 (plaintiff’s counsel agreeing
“the burden is on plaintiff to demonstrate that any compensable delays are, in fact, sequential and
not concurrent with plaintiff's own delays”). Plaintiff did not motion for summary judgment on
its compensable delay claims, so it has not yet attempted to establish which of its delays are
compensable. Celotex, 477 U.S. at 322 (A party seeking summary judgment bears the burden of
establishing the “absence of any genuine issues of material fact”). Therefore, the Court denies
the government’s motion for summary judgment on this issue and will defer deciding whether
plaintiff is entitled to any compensable delay until after trial. Id.

VIII. Whether the Government is Entitled to Recover Costs and Damages

        Both plaintiff and the government move for summary judgment on the government’s
counterclaims for reprocurement costs, administrative costs, and liquidated damages. Pl.’s MSJ
at 1–2; Def.’s Cross-MSJ at 46–50; Tr. at 129:1–15, 212:7–20 (government counsel confirming
its counterclaims fail if plaintiff has a valid defense to default).




                                               - 48 -
       A.      Whether the Government May Recover Reprocurement Costs

        Plaintiff argues the government is barred from seeking reprocurement costs because it
“made substantial and material changes in the physical nature of the work to be performed from
the original contract to the re-let contract.” Pl.’s MSJ at 24. In the resolicitation contract,
plaintiff asserts the government moved the disposal locations, changed the equipment that could
be used, lowered the quantity of the material to be removed, and added notice of debris, weather
logs, clay, and sunken vessels. Id.; Pl.’s Reply at 11–13 (describing the thirty changes to the
resolicitation). Plaintiff also claims the government paid a portion of its reprocurement costs to
the reprocurement contractor in bad faith. Pl.’s Reply at 13 (“USACE paid the reprocurement
contractor $262,500 when they were only able to verify that $189,465 dollars was due to the
[c]ontractor.” (citing Ex. W at 18 (internal USACE emails regarding the reprocurement
contractor’s equitable adjustment claim)).

        The government points out that plaintiff does not dispute that it actually incurred its
claimed costs and denies that it made “substantial and material changes” to its reprocurement
contract. Def.’s Cross-MSJ at 46–47. The government states, “[t]he purpose of both the
reprocurement and [plaintiff’s] contract was to complete the same dredging work at the same
project site, with no substantial or material changes ‘to the work to be performed.’” Id. at 47
(quoting Pl.’s MSJ at 20). The government argues the changes plaintiff identifies are “minor
technical changes.” Id. These changes did not impact the dredging work and had no impact on
the contract price, according to the government. Id. (citing Seaboard Lumber Co. v. United
States, 308 F.3d 1283, 1301 (Fed. Cir. 2002)); Def.’s Reply at 23 (“[Plaintiff] ignores that the
reprocurement contract cost nearly $7,000 less than the contract awarded to MIC.”). The
government lastly states no such bad faith payment occurred—“USACE and the contractor
ultimately reached a compromise for a net increase of only $2,392.50 over the original contract
price.” Id. at 24.

        The parties’ contract in this case incorporates by reference FAR 52.249-10(a), which
states a “[c]ontractor . . . shall be liable for any damage to the [g]overnment resulting from the
[c]ontractor’s . . . failure to complete the work within the specified time . . . . This liability
includes any increased costs incurred by the [g]overnment in completing the work.” See Def.’s
Cross-MSJ App. at 15 (the 2014 contract). Under a claim for excess reprocurement costs, “[t]he
measure of damages is the reasonable reprocurement price less the original contract price.”
Cascade Pac. Int’l v. United States, 773 F.2d 287, 293 (Fed. Cir. 1985); see Armour of Am., 96
Fed. Cl. at 761–62 (citation omitted) (“In calculating excess reprocurement costs, ‘[t]he measure
of the [g]overnment’s damage is the difference between what it cost it to do the work and what it
would have cost it to do the work had the appellant not been terminated for default.’”); see
also Gen. Dynamics Corp. v. United States, 671 F.2d 474, 480 (Ct. Cl. 1982) (concluding that if
a plaintiff breached its contract, the government is entitled to the costs of reprocurement which
exceeded the amount for which the plaintiff was obligated to perform). The government may
recover excess reprocurement costs only when it shows: “(1) the reprocured [services] are the
same as or similar to those involved in the termination; (2) the [g]overnment actually incurred
excess costs; and (3) the [g]overnment acted reasonably to minimize the excess costs resulting
from the default.” Cascade Pac. Int’l, 773 F.2d at 294 (citations omitted). The first factor is
demonstrated by comparing the original contract with the reprocurement contract. Id. (citation



                                              - 49 -
omitted). The Court may deny the government its reprocurement costs when it has made
“substantial and material changes in the physical nature of the performance, i.e., the work to be
performed . . . , from the original contract to the re[procurement] contract.” Seaboard Lumber
Co., 308 F.3d at 1298 (citation omitted). Plaintiff bears “the burden of proving the effects of
changes in the reprocurement contract terms on the contract price.” Id. at 1301. The second
factor merely “requires the [g]overnment to show what it spent in reprocurement.” Cascade Pac.
Int’l, 773 F.2d at 294 (citation omitted). “The third condition requires that the [g]overnment act
within a reasonable time of the default, use the most efficient method of reprocurement, obtain a
reasonable price, and mitigate its losses.” Id. (footnote omitted).

        Regarding the first element, plaintiff identifies thirty changes the government made
between its contract in 2014 and the reprocurement contract in 2015. Pl.’s MSJ at 21–22
(comparing Ex. J (2015 resolicitation) and Ex. I (plaintiff’s offer on the 2014 solicitation)). The
government added new billing items, changed disposal locations, accelerated the timeline,
altered insurance requirements, made past dredging records available, reinserted the warnings it
removed in 2014, required a cutterhead and 12” discharge pipe, identified sunken vessels, and
more. Id. The government, no doubt, learned from its experience with plaintiff in 2014. Tr. at
99:4–5 (government counsel stating, “I’m sure this experience informed [the changes] to some
degree.”). The reprocurement reflects “[t]he fact that the government might not have written a
perfect contract” in 2014. Tr. at 215:3–4 (government counsel), 219:19–20 (“Certainly no
contract is perfect. I don’t think the Corps was perfect in this case.” (government counsel)). The
reprocurement may imply plaintiff was the victim of “an experiment that failed.” Tr. at 199:20
(the Court). No matter how deserving of sympathy plaintiff may be, however, there is no
support for plaintiff’s conclusion that the changes it identifies “substantial[ly] and material[ly]
change[d]” the work to be performed. Seaboard Lumber Co., 308 F.3d at 1298. The two
contracts were both for dredging the same waterway in La Push, Washington. Def.’s Cross-MSJ
App. at 131 (cover page of the 2014 solicitation); Ex. J at 1 (cover page of the 2015
resolicitation). The reprocurement contract required just 3.8% less material to be dredged.
Compare Ex. J at 2–4, with Ex. I at 3–5 (76,000 cubic yards for the 2015 reprocurement contract,
compared to 79,000 for the 2014 contract). The reprocurement contract cost 0.5% less than the
contract awarded to plaintiff. Def.’s Reply at 23 (“[Plaintiff] ignores that the reprocurement
contract cost nearly $7,000 less than the contract awarded to MIC.” (citing First Am. Answer to
Second Am. Compl. and Countercl. at 9). Plaintiff makes no attempt to carry its “burden of
proving the effects of changes in the reprocurement contract terms on the contract price.”
Seaboard Lumber Co., 308 F.3d at 1301. Plaintiff cannot carry this burden because the same
service was performed and for less money—the only difference is the reprocurement contractor
had the benefit of learning from plaintiff’s failure before undertaking the project. Id.; Cascade
Pac. Int’l, 773 F.2d at 294.

       To support its position, plaintiff cites several cases in which the court held the
government was not entitled to excess reprocurement costs due to substantial and material
changes to the reprocurement contract. Pl.’s MSJ at 21–22. Plaintiff ignores the significant
impact on contract price the changes to the original contract had in each of the cases cited. Am.
Bonding Co. of Baltimore v. United States, 167 F. 910, 914, 922 (9th Cir. 1909) (finding
substantial changes in the contract led to an almost 27% increase in contract price), aff’d sub




                                              - 50 -
nom. United States v. Axman, 234 U.S. 36 (1914) 14; Schwartz v. United States, 65 F. Supp. 391,
392 (Ct. Cl. 1946) (finding the substantial changes to the contract led to a 192% increase in the
reprocurement contract price); Consol. Airborne Sys., Inc., 348 F.2d at 943 (48% increase in unit
price); California Bridge & Constr. Co. v. United States, 50 Ct. Cl. 40, 54–55 (1915) (the
government’s excess costs were more than 51% higher than plaintiff’s aggregate costs and
expected profits), aff’d sub nom. United States v. California Bridge & Constr. Co., 245 U.S. 337
(1917); Rosenberg v. United States, 76 Ct. Cl. 662, 669 (1933) (52% increase in contract price);
George Leary Constr. Co. v. United States, 63 Ct. Cl. 206, 212 (1927) (128% increase in
contract price). Plaintiff acknowledged it has “the burden of proving the effects of changes in
the reprocurement contract terms on the contract price.” Pl.’s MSJ at 19 (citing Seaboard
Lumber Co., 308 F.3d at 1301). Inexplicably, plaintiff does not even address the reprocurement
contract price; accordingly, plaintiff has failed to demonstrate how any change to the
reprocurement contract is substantial or material. Seaboard Lumber Co., 308 F.3d at 1301. The
Court finds the reprocured services are similar to that which plaintiff was contracted to perform.
Id.; Cascade Pac. Int’l, 773 F.2d at 294.

        As for the second element, the government asserts it incurred excess reprocurement costs
totaling $409,345.60. Def.’s Reply at 23 (citing First Am. Answer to Second Am. Compl. and
Countercl. at 9) (“Excess reprocurement costs totaling $409,345.60, calculated as the difference
between the amounts paid to plaintiff ($416,000) . . . plus the amount paid for the follow-on
contract ($1,283,595.50), minus the original contracted amount ($1,290,250).”). Plaintiff does
not dispute the government’s asserted excess reprocurement costs, likely because the claim
amounts to what is effectively a refund of the project mobilization costs the government paid
plaintiff up front. Second Am. Compl. Ex. 3 at 1 (the USACE contracting officer’s Final
Decision on Reprocurement Costs and Demand for Payment); see also Def.’s Cross-MSJ App. at
9 (plaintiff’s contract showing the project mobilization line item). Further, plaintiff enjoys the
benefit of the nearly $7,000 discount the government obtained in reprocuring dredging services
because the government subtracts that from its claimed amount owed. Second Am. Compl. Ex. 3
at 1. Accordingly, because this is undisputed, the Court finds the government actually incurred
excess costs. Cascade Pac. Int’l, 773 F.2d at 294; see Armour of Am., 96 Fed. Cl. at 761–62
(citation omitted) (“In calculating excess reprocurement costs, ‘[t]he measure of the
[g]overnment’s damage is the difference between what it cost it to do the work and what it would
have cost it to do the work had the [contractor] not been terminated for default.’”).

       Regarding the third element, plaintiff alleges the government paid the reprocurement
contractor $73,035 in bad faith. Pl.’s Reply at 13. The government did not pay the
reprocurement contractor the alleged $73,035; rather, the government paid the contractor a

14
  Plaintiff argues United States v. Axman, 234 U.S. 36 (1914), stands for the proposition that changing disposal
locations is a prima facie material change barring recovery of reprocurement costs. Pl.’s MSJ at 20. Axman does
not take such a bold and narrow position; rather, after the lower court found the change increased price by 27%, the
Supreme Court found the disposal location was “an essential and particular term of the contract” which the
contractor was required to comply with to satisfy its performance obligations. Axman, 234 U.S. at 43. The Supreme
Court held the different disposal location was “a material matter . . . different from the contract first entered upon.”
Id. at 45. Given the reprocurement contract price in this case is less than the original, any change in disposal
location in the reprocurement must not be “a material matter.” Id.; Seaboard Lumber Co., 308 F.3d at 1301 (holding
plaintiff bears the “burden of proving the effects of changes in the reprocurement contract terms on the contract
price”).



                                                        - 51 -
veritable $2,392.50 due to yardage loss from a dredging boundary change. Def.’s Reply at 24
(citing App. to Def.’s Reply (“Def.’s Reply App.”) at 3–4, ECF No. 90 (equitable adjustment to
the 2015 contract)). Plaintiff presents no other challenge to the reasonableness of the
government’s excess reprocurement costs. The government reprocured the dredging services
immediately so the reprocurement contractor could begin as soon as the fish window ended and
did so for a nearly $7,000 discount. Def.’s Cross-MSJ App. at 524 (2015 contract milestones);
Second Am. Compl. Ex. 3 at 1 (the USACE contracting officer’s Final Decision on
Reprocurement Costs and Demand for Payment). Accordingly, the Court finds “the
[g]overnment acted reasonably to minimize the excess costs resulting from the default.”
Cascade Pac. Int’l, 773 F.2d at 294.

        Without considering the amount, if any, of reprocurement costs the government is
entitled to, or the availability of any remaining defense to this claim, the Court finds no dispute
of material fact that the government is entitled to recover its excess reprocurement costs in this
case. Matsushita, 475 U.S. at 587; Cascade Pac. Int’l, 773 F.2d at 294. Accordingly, the Court
grants in part the government’s motion for summary judgment as to the validity of its claim for
reprocurement costs and denies plaintiff’s motion for summary judgment on the same. Seaboard
Lumber Co., 308 F.3d at 1301; Cascade Pac. Int’l, 773 F.2d at 294.

       B.      Whether the Government May Recover Administrative Costs

         In addition to excess reprocurement costs, the government seeks to recover its
administrative costs. Def.’s Cross-MSJ at 48. The government argues because plaintiff’s
“excusable delay defenses fail, and because [plaintiff] does not dispute that USACE actually
incurred its claimed administrative costs, the [government] is entitled to summary judgment on
its claim for those costs as well.” Id. Plaintiff argues the government has failed to support this
claim to administrative costs with any evidence. Pl.’s Reply at 29. The government replies by
directing plaintiff to the “USACE’s certified demand for payment, signed by the Contracting
Officer.” Def.’s Reply at 24 (citing Second Am. Compl. Ex. 3 at 2 (the USACE contracting
officer’s Final Decision on Reprocurement Costs and Demand for Payment)). Plaintiff has
possessed and never challenged the government’s breakdown of its costs, the government argues.
Id. (citing Def.’s Reply App. at 6–7 (costs breakdown)).

        The parties’ contract incorporates by reference FAR 52.249-10(d), which states, “The
rights and remedies of the [g]overnment in this clause are in addition to any other rights and
remedies provided by law or under this contract.” See Def.’s Cross-MSJ App. at 15 (the 2014
contract). This court has routinely held, under nearly identical provisions, “the government has
the right to seek common law damages for breach of contract following a termination for
default.” Tester Corp. v. United States, 1 Cl. Ct. 370, 376 (1982), judgment entered, 1 Cl. Ct.
368 (1983); see Armour of Am., 96 Fed. Cl. at 770; Marley v. United States, 423 F.2d 324, 334–
35 (Ct. Cl. 1970); Rumley v. United States, 285 F.2d 773, 776–77 (Ct. Cl. 1961). The
government is therefore “not limited solely to the excess dollar amount paid to the reprocurement
contractor, the so-called ‘excess costs.’” Tester Corp., 1 Cl. Ct. at 376. Accordingly, the
government may seek to recover all damages “that are the foreseeable, direct, natural and
proximate results of the breach.” Id. (citing William Cramp & Sons Ship & Engine Bldg. Co. v.
United States, 50 Ct. Cl. 179, 191 (1915)); see Armour of Am., 96 Fed. Cl. at 770 (awarding



                                              - 52 -
administrative costs on top of excess reprocurement costs because “the administrative costs
which defendant seeks were ‘foreseeable, direct, natural and proximate’ costs resulting from
plaintiff’s failure to fulfill its contract”). “It is clear that, properly established, ‘administrative
costs,’ . . . are recoverable in breach of contract cases.” Tester Corp., 1 Cl. Ct. at 377 (citing Se.
Airways Corp. v. United States, 673 F.2d 368, 378–79 (Ct. Cl. 1982) (a termination for default
reprocurement damages case which allowed for recovery of “administrative costs”)).

        The government claims $271,006 in administrative costs, “solely attributable to the
[g]overnment effort to obtain a follow-on contract to fulfill the requirements that [plaintiff] failed
to perform.” Second Am. Compl. Ex. 3 at 2 (the USACE contracting officer’s Final Decision on
Reprocurement Costs and Demand for Payment). The government states: “This amount does
not include the amounts spent to close out the above referenced terminated contract, nor does this
amount include the amounts expended in administration of the follow-on contract. The
reprocurement was for the same requirement using substantially the same contracting method.”
Id. Plaintiff does not argue the government’s administrative costs were unforeseeable, or that
they are not the proximate result of its failure to perform the contract. Armour of Am., 96 Fed.
Cl. at 770. Prior to bidding on the contract, plaintiff certainly could have foreseen the
government would have to reprocure dredging services if it was awarded the contract and failed
to perform. Tester Corp., 1 Cl. Ct. at 377. It naturally follows someone would have to dredge
the waterway if plaintiff did not. Id. The government has limited its administrative costs
calculation to only those costs which would be the foreseeable result of plaintiff’s breach—i.e.,
the costs to administer the reprocurement. Id.; Armour of Am., 96 Fed. Cl. at 770. The Court
accordingly finds the government’s administrative costs “[are the] foreseeable, direct, natural
and proximate results of” plaintiff’s failure to perform under the contract. Tester Corp., 1 Cl. Ct.
at 376; Armour of Am., 96 Fed. Cl. at 770. The Court already found plaintiff was in default at
termination, see supra Section V.; thus, the government may recover its administrative costs in
this case. Tester Corp., 1 Cl. Ct. at 377; Armour of Am., 96 Fed. Cl. at 770.

         Without considering the amount, if any, of administrative costs the government is entitled
to, or the availability of any remaining defense to this claim, the Court finds no dispute of
material fact that the government is entitled to recover its administrative costs in this case.
Matsushita, 475 U.S. at 587; Tester Corp., 1 Cl. Ct. at 377; Armour of Am., 96 Fed. Cl. at 770.
Accordingly, the Court grants in part the government’s motion for summary judgment as to the
validity of its claim for administrative costs and denies plaintiff’s motion for summary judgment
on the same. Tester Corp., 1 Cl. Ct. at 377; Armour of Am., 96 Fed. Cl. at 770.

        C.      Whether the Government May Recover Liquidated Damages

        Liquidated damages are used “to allocate the consequences of a breach before it occurs,”
Jennie-O Foods, Inc. v. United States, 580 F.2d 400, 412 (Ct. Cl. 1978) (per curiam), which
“save[s] the time and expense of litigating the issue of damages,” DJ Mfg. Corp. v. United
States, 86 F.3d 1130, 1133 (Fed. Cir. 1996). “When they are fair and reasonable attempts to fix
just compensation for anticipated loss caused by breach of contract, they are enforced.” Priebe
& Sons v. United States, 332 U.S. 407, 411 (1947) (citations omitted). Liquidated damages
“serve a particularly useful function when damages are uncertain in nature or amount or are
unmeasurable, as is the case in many government contracts.” Id. Conversely, a liquidated



                                                 - 53 -
damages clause is unenforceable if it is “plainly without reasonable relation to any probable
damage which may follow a breach,” Kothe v. R.C. Taylor Tr., 280 U.S. 224, 226 (1930), or is
“so extravagant, or disproportionate to the amount of property loss, as to show that compensation
was not the object aimed at or as to imply fraud, mistake, circumvention, or oppression,” Wise v.
United States, 249 U.S. 361, 365 (1919). In these circumstances, the liquidated damages clause
would amount to an impermissible penalty. Priebe & Sons, 332 U.S. at 413; United States v.
Bethlehem Steel Co., 205 U.S. 105, 118–21 (1907).

         “When presented with a challenge to a liquidated damages clause, a court must judge the
clause ‘as of the time of making the contract’ and without regard to the amount of damages, if
any, actually incurred by the nonbreaching party.” K-Con Bldg. Sys., Inc. v. United States, 97
Fed. Cl. 41, 50 (2011) (first citing Priebe & Sons, 332 U.S. at 412; and then citing Bethlehem
Steel Co., 205 U.S. at 119 (noting courts will enforce liquidated damages clauses “without proof
of the damages actually sustained”)). The party challenging a liquidated damages provision
bears a “heavy” burden, and “it is generally improper for a court ‘to inquire into the process that
the contracting officer followed in arriving at the liquidated damages figure that was put forth in
the solicitation and agreed to in the contract.’” Id. (citing DJ Mfg. Corp., 86 F.3d at 1134–37).
“That burden is an exacting one, because when damages are uncertain or hard to measure, it
naturally follows that it is difficult to conclude that a particular liquidated damages amount or
rate is an unreasonable projection of what those damages might be.” DJ Mfg. Corp., 86 F.3d at
1134. If it is “certain when the contract was made [and] later proved to be” that a breach “would
not occasion damage,” however, then the liquidated damages clause is not “a fair estimate of
damages to be suffered but . . . serve[s] only as an added spur to performance.” Priebe & Sons,
332 U.S. at 413. Such an arrangement is unenforceable. Id.

               1.      Whether the Government is Entitled to Liquidated Damages Charged
                       Between 1 March 2015 and 31 August 2015

        Plaintiff argues the government is not entitled to liquidated damages during the fish
window because, “[b]y law and contractual limitation, no work could legally be done between
March 1 and August 31.” Pl.’s MSJ at 83. Plaintiff asserts, “[c]omputing damages for
monitoring on-site work for a known time period where on-site work is prohibited by law and the
contract is without reasonable relation to any probable damage which may follow a breach for
that time period.” Id. at 84. There are no costs during the fish window, according to plaintiff, so
applying liquidated damages during that period would be “a mistake and oppressive.” Id.; Pl.’s
Reply at 28 (also characterizing the damages as a penalty and punitive).

        The government responds by stating “the work window was well known ‘as of the time
of making the contract,’ and the liquidated damages provision did not exempt time outside of
that period from damages accrual.” Def.’s Cross-MSJ at 50. The government argues there is
“no evidence to suggest the provision is an impermissible penalty, as opposed to a ‘reasonable
forecast of just compensation for breach of contract,’ intended to account for the time, cost,
reputational harm, and any other difficulties that USACE might reasonably expect to encounter if
[plaintiff] failed to complete the project.” Id. (citing K-Con Bldg. Sys., Inc., 97 Fed. Cl. at 49).
The liquidated damages accrual during the fish window is not intended to account for
“monitoring on-site work,” Def.’s Reply at 25 (quoting Pl.’s Reply at 28), according to the



                                               - 54 -
government; rather, they are “a pre-agreed remedy ‘without regard to the amount of damages, if
any, actually incurred by the nonbreaching party.’” Id. (quoting K-Con Bldg. Sys., Inc., 97 Fed.
Cl. at 50).

       The contract’s liquidated damages provision states:

       (a) If the [c]ontractor fails to complete the work within the time specified in the
       [c]ontract, or any extension, the [c]ontractor shall pay to the [g]overnment as
       liquidated damages, the sum of $1,400.00 for each day of delay until the work is
       completed or accepted.
       (b) If the [g]overnment terminates the [c]ontractor’s right to proceed, the resulting
       damages will continue to accrue until the work is completed. These liquidated
       damages are in addition to excess cost of repurchase . . . .

Def.’s Cross-MSJ App. at 40 (the 2014 contract). The contract also provided for all work to be
completed before 1 March 2015, to accommodate for “the fish window . . . [a] period where
dredging cannot occur because of the environmental concerns.” Tr. at 111:8–112:2 (government
counsel); see Def.’s Cross-MSJ App. at 276 (the 2014 solicitation limiting the work window).
The reprocurement contract similarly accounted for the fish window, as it prohibited any
dredging before 1 September 2015. See Ex. J at 79 (the resolicitation). “No[ one is] arguing that
dredging should have occurred during the fish window.” Tr. at 111:25–112:2 (the Court, to
which government counsel responded: “Correct.”). Yet despite the total bar on any dredging
activity, the liquidated damages clause is silent as to the fish window, so the government seeks to
recover $257,600 in liquidated damages for this period. See Def.’s Cross-MSJ App. at 40 (the
2014 contract); Def.’s Cross-MSJ at 49.

        The government estimated the $1,400 per day liquidated damages figure based on the
labor and travel costs the government would incur while a contractor was on-site dredging
material. See Ex. A at 9 (deposition of USACE project manager John Pell at 58:21–59:7
(excerpts)); Bowser Decl. Ex. 19, ECF No. 80-12 (the government estimating its liquidated
damages with fairly exact numbers). Plaintiff does not challenge the $1,400 figure, nor does the
Court “inquire into the process that the contracting officer followed in arriving at the liquidated
damages figure.” DJ Mfg. Corp., 86 F.3d at 1137. What the Court does inquire into is the
application of the government’s liquidated damages figure. Priebe & Sons, 332 U.S. at 412–13.
The liquidated damages clause must be “reasonabl[y] relat[ed] to any probable damage which
may follow a breach.” Kothe, 280 U.S. at 226. It is quite clear in this case, however, the
application of the liquidated damages provision to the fish window is not “reasonabl[y] relat[ed]
to any probable damage.” Id. Rather, the liquidated damages provision serves to compensate the
government for additional dredging days it would have to supervise a contractor in the event
plaintiff failed to finish on time. Ex. 19 (liquidated damages calculation). No such dredging or
supervision could occur during the fish window; therefore, the liquidated damages during the
fish window are completely unrelated to any probable damage the government could have
encountered. Kothe, 280 U.S. at 226. Since it was “certain when the contract was made [and]
later proved to be” that plaintiff’s breach “would not occasion damage” during the fish window,
the liquidated damages provision cannot be applied between 1 March and 31 August. Priebe &
Sons, 332 U.S. at 413; Kothe, 280 U.S. at 226.



                                              - 55 -
        Regarding the government’s argument the Court must assess the liquidated damages
provision “‘as of the time of making the contract’ and without regard to the amount of damages,
if any, actually incurred by the nonbreaching party[,]” the Court does so here. Def.’s Cross-MSJ
at 49 (quoting K-Con Bldg. Sys., Inc., 97 Fed. Cl. at 50). All parties to the contract were well
aware of the fish window and the limitations on dredging at the time of contract formation.
Def.’s Cross-MSJ App. at 263–65 (water quality certification), 276 (2014 solicitation limiting
the work window); Tr. at 111:8–112:2, 217:3–4 (government counsel stating “the fish window
was a known factor that existed at the time the liquidated damages provision was
implemented.”); Def.’s Cross-MSJ at 50 (“[T]he work window was well known ‘as of the time
of making the contract’ . . . .”). The government included the liquidated damages provision to
account for its costs, estimated at contract formation, associated with a contractor’s performance
extending beyond 150 days—not simply for days the waterway remained undredged. See Ex. 19
(liquidated damages calculation); Def.’s Cross-MSJ App. at 139 (2014 solicitation).
Accordingly, “as of the time of making the contract,” it could be determined that accruing $1,400
per day during the fish window, when no dredging could possibly occur, would not actually be
associated with “any probable damage which may follow a breach.” Priebe & Sons, 332 U.S. at
412; Kothe, 280 U.S. at 226. The government fails to identify any such probable damage.

        The liquidated damages in this case are distinguishable from those discussed in other
cases because, here, they are not “uncertain or hard to measure.” DJ Mfg. Corp., 86 F.3d at
1134. The government easily calculated what its costs would be per day if plaintiff’s
performance exceeded the allotted 150 days. See Ex. 19 (liquidated damages calculation); Def.’s
Cross-MSJ App. at 139 (the 2014 solicitation requiring completion within 150 days). Therefore,
“it naturally follows” that applying the liquidated damages clause during the fish window “is an
unreasonable projection of what those damages might” have been. DJ Mfg. Corp., 86 F.3d at
1134. The government asserts the liquidated damages clause, regardless of any dredging
activity, is simply a “pre-agreed remedy,” Def.’s Reply at 25, “intended to account for the time,
cost, reputational harm, and any other difficulties th[e] USACE might reasonably expect to
encounter.” 15 Def.’s Cross-MSJ at 50. While it is possible the government may have
encountered some element of harm during the fish window due to plaintiff’s breach, the
government did not include a liquidated damages provision in the contract to account for that
particular harm. See Def.’s Cross-MSJ App. at 40 (the 2014 contract liquidated damages
clauses). Instead, the government took its relatively certain and measurable liquidated damages
for breach during the work window and attempted to claim those for a period of time when such
harm was an impossibility. Priebe & Sons, 332 U.S. at 411. This liquidated damages claim is

15
  At oral argument, the government also asserted liquidated damages are a substitute for the post-award
administrative costs it is not claiming. Tr. at 217:17–218:4 (“Mind you, the government did not seek recovery of
post-award administrative costs. . . . And they’re not being claimed because the parties agree[d] to a liquidated
damages provision.” (government counsel)). Determining the government is not entitled to liquidated damages
during the fish window has only a nominal impact, if any, on the government’s ability to recoup its post-award
administrative costs, however. The government awarded the resolicitation to the reprocurement contractor on 27
August 2015, just four days before the end of the fish window, and dredging did not begin until 25 September 2015.
Def.’s Cross-MSJ App. at 524 (2015 contract milestones). Considering the government is claiming liquidated
damages for the entire period between the close of the fish window and completion of the project, the government
will still likely recoup its post-award administrative costs, as this finding only eliminates four days of liquidated
damages that were post-award. Def.’s Reply at 25.



                                                       - 56 -
“plainly without reasonable relation to any probable damage” that followed plaintiff’s breach and
arose during the fish window. Kothe, 280 U.S. at 226. The liquidated damages clause as applied
to the fish window is not “a fair estimate of damages to be suffered but . . . serve[s] only as an
added spur to performance.” Priebe & Sons, 332 U.S. at 413; Kothe, 280 U.S. at 226.

        The Court finds no dispute of material fact; the government is not entitled to recover
under the liquidated damages clause between 1 March 2015 and 31 August 2015. Priebe &
Sons, 332 U.S. at 413; Matsushita, 475 U.S. at 587. Accordingly, the Court grants plaintiff’s
motion for summary judgment and denies the government’s motion for summary judgment on
this issue. Priebe & Sons, 332 U.S. at 413; Kothe, 280 U.S. at 226; Wise, 249 U.S. at 365; DJ
Mfg. Corp., 86 F.3d at 1134.

               2.     Whether the Government is Entitled to the Remainder of its
                      Liquidated Damages

        The government argues because plaintiff “poses no separate challenge” to the accrual of
liquidated damages outside of the fish window, the government “is entitled to at least the
$93,800 in liquidated damages for the 67 days between [plaintiff’s] termination for default and
the reprocurement contract completion that are outside of the time period that [plaintiff]
separately contests.” Def.’s Cross-MSJ at 49. Plaintiff argues the government is not entitled to
the remainder of its liquidated damages claim because the termination for default was improper.
Pl.’s Reply at 27 (citing its various motions for summary judgment).

         The government arrived at the $1,400 per day figure by estimating the labor and travel
costs the government would incur while a contractor was on-site dredging material. See Ex. A at
9 (deposition of USACE project manager John Pell at 58:21–59:7 (excerpts)); Ex. 19 (the
government estimating its liquidated damages with fairly exact numbers). Plaintiff does not
challenge the $1,400 figure or its application to the period of time outside the fish window. The
liquidated damages clause, as applied outside the fish window, is “reasonabl[y] relat[ed] to any
probable damage which may follow a breach” because it is tied to damages the parties could
have anticipated the government would face as a consequence of having to supervise the
reprocurement contractor while it dredged the waterway. Kothe, 280 U.S. at 226; see Ex. A at 9
(deposition of USACE project manager John Pell at 58:21–59:7 (excerpts)); Ex. 19 (liquidated
damages calculation). As applied to the work window, the liquidated damages clause is a “fair
and reasonable attempt[] to fix just compensation for anticipated loss caused by breach of
contract.” Priebe & Sons, 332 U.S. at 411. Plaintiff presents no challenge to the reasonableness
of the liquidated damages provision as applied to the work window, so plaintiff has not met its
“heavy” burden. K-Con Bldg. Sys., Inc., 97 Fed. Cl. at 50 (citing DJ Mfg. Corp., 86 F.3d at
1134). Accordingly, the Court finds the government’s liquidated damages figure, as applied
outside the fish window, is a “fair and reasonable attempt[] to fix just compensation for
anticipated loss caused by breach of contract,” and is therefore enforceable. Priebe & Sons, 332
U.S. at 411; Kothe, 280 U.S. at 226.

         Without considering the amount, if any, of liquidated damages the government is entitled
to, or the availability of any remaining defense to this claim, the Court finds no dispute of
material fact the government is entitled to recover under the liquidated damages provision for the



                                              - 57 -
period of time outside the fish window. Matsushita, 475 U.S. at 587; Priebe & Sons, 332 U.S. at
411. Accordingly, the Court grants in part the government’s motion for summary judgment on
the validity of its claim to liquidated damages outside the fish window and denies plaintiff’s
motion for summary judgment on the same. Priebe & Sons, 332 U.S. at 413; Kothe, 280 U.S. at
226; Wise, 249 U.S. at 365; DJ Mfg. Corp., 86 F.3d at 1134.

IX.    Conclusion

        For the reasons discussed supra, the Court GRANTS IN PART and DENIES IN PART
plaintiff’s motion for summary judgment and GRANTS IN PART and DENIES IN PART the
government’s cross-motion for summary judgment. The parties SHALL FILE a joint status
report proposing a timeline for further proceedings consistent with this opinion on or before
17 March 2022. Accordingly, the Court finds this perfect storm has not yet concluded.

       IT IS SO ORDERED.

                                                      s/ Ryan T. Holte
                                                      RYAN T. HOLTE
                                                      Judge




                                             - 58 -